Exhibit 10.31

 

 

LETTER OF CREDIT AGREEMENT

by and among

THE CHILDREN’S PLACE RETAIL STORES, INC.,

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

WELLS FARGO RETAIL FINANCE, LLC,

as Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page(s)

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

 

1

 

 

 

 

 

1.1

Definitions

 

1

 

1.2

Accounting Terms

 

12

 

1.3

Code

 

12

 

1.4

Construction

 

12

 

1.5

Schedules and Exhibits

 

13

 

 

 

 

 

2.

LETTERS OF CREDIT

 

13

 

 

 

 

 

 

2.1

Agreement to Cause Issuance; Amounts; Outside Expiration Date

 

13

 

2.2

Reimbursement of Drawings

 

13

 

2.3

Interest on Overdue Amounts

 

14

 

2.4

Indemnification

 

14

 

2.5

Costs of Letters of Credit

 

14

 

2.6

Cash Collateralization

 

14

 

2.7

Increased Costs

 

15

 

2.8

Participations

 

15

 

2.9

Notation

 

16

 

2.10

Effect of Bankruptcy

 

16

 

2.11

Payments

 

16

 

2.12

Letter of Credit Fees: Rates, Payments, and Calculations

 

18

 

2.13

Maintenance of Loan Account; Statements of Obligations

 

19

 

2.14

Joint and Several Liability of Borrowers

 

20

 

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

 

22

 

 

 

 

 

 

3.1

Conditions Precedent to Initial Letter of Credit

 

22

 

3.2

Conditions Precedent to all Letters of Credit

 

23

 

3.3

Term

 

23

 

3.4

Effect of Termination

 

23

 

 

 

 

 

4.

CREATION OF SECURITY INTEREST

 

24

 

 

 

 

 

 

4.1

Grant of Security Interests

 

24

 

4.2

Negotiable Collateral

 

24

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

 

24

 

4.4

Delivery of Additional Documentation Required

 

24

 

4.5

Power of Attorney

 

24

 

4.6

Right to Inspect

 

25

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

25

 

 

 

 

 

 

5.1

No Encumbrances

 

25

 

5.2

Location of Inventory and Equipment

 

25

 

5.3

Inventory Records

 

25

 

5.4

Location of Chief Executive Office; FEIN

 

25

 

i


--------------------------------------------------------------------------------


 

5.5

Due Organization and Qualification; Subsidiaries

 

26

 

5.6

Due Authorization; No Conflict

 

26

 

5.7

Litigation

 

26

 

5.8

No Material Adverse Change

 

27

 

5.9

Fraudulent Transfer

 

27

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

27

 

 

 

 

 

7.

NEGATIVE COVENANTS

 

27

 

 

 

 

 

 

7.1

Indebtedness

 

27

 

7.2

Liens

 

28

 

7.3

Restrictions on Fundamental Changes

 

28

 

7.4

Disposal of Assets

 

29

 

7.5

Change Name

 

29

 

7.6

Guarantee

 

29

 

7.7

Nature of Business

 

29

 

7.8

Prepayments and Amendments

 

29

 

7.9

Change of Control

 

30

 

7.10

Accounting Methods

 

30

 

7.11

Advances, Investments and Loans

 

30

 

7.12

Transactions with Affiliates

 

31

 

7.13

Suspension

 

31

 

7.14

Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees

 

32

 

 

 

 

 

8.

EVENTS OF DEFAULT

 

32

 

 

 

 

 

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES

 

33

 

 

 

 

 

 

9.1

Rights and Remedies

 

33

 

9.2

Remedies Cumulative

 

35

 

 

 

 

 

10.

TAXES AND EXPENSES

 

36

 

 

 

 

 

11.

WAIVERS; INDEMNIFICATION

 

36

 

 

 

 

 

 

11.1

Demand; Protest; etc.

 

36

 

11.2

The Lender Group’s Liability for Collateral

 

36

 

11.3

Indemnification

 

37

 

 

 

 

 

12.

NOTICES

 

37

 

 

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

38

 

 

 

 

 

14.

DESTRUCTION OF BORROWERS’ DOCUMENTS

 

39

 

 

 

 

 

15.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

39

 

 

 

 

 

 

15.1

Assignments and Participations

 

39

 

15.2

Successors

 

42

 

ii


--------------------------------------------------------------------------------


 

16.

AMENDMENTS; WAIVERS

 

42

 

 

 

 

 

 

16.1

Amendments and Waivers

 

42

 

16.2

Replacement of Non-Consenting Lenders

 

43

 

16.3

No Waivers; Cumulative Remedies

 

43

 

 

 

 

 

17.

AGENT; THE LENDER GROUP

 

44

 

 

 

 

 

 

17.1

Appointment and Authorization of Agent

 

44

 

17.2

Delegation of Duties

 

45

 

17.3

Liability of Agent-Related Persons

 

45

 

17.4

Reliance by Agent

 

45

 

17.5

Notice of Default or Event of Default

 

46

 

17.6

Credit Decision

 

47

 

17.7

Costs and Expenses; Indemnification

 

47

 

17.8

Agent in Individual Capacity

 

48

 

17.9

Successor Agent

 

48

 

17.10

Withholding Tax

 

48

 

17.11

Collateral Matters

 

50

 

17.12

Restrictions on Actions by Lenders; Sharing of Payments

 

50

 

17.13

Agency for Perfection

 

51

 

17.14

Payments by Agent to the Lenders

 

51

 

17.15

Concerning the Collateral and Related Loan Documents

 

51

 

17.16

Confidentiality

 

52

 

17.17

Several Obligations; No Liability

 

52

 

17.18

Documentation Agent; Co-Agent

 

52

 

 

 

 

 

18.

GENERAL PROVISIONS

 

53

 

 

 

 

 

 

18.1

Effectiveness

 

53

 

18.2

Section Headings

 

53

 

18.3

Interpretation

 

53

 

18.4

Severability of Provisions

 

53

 

18.5

Counterparts; Telefacsimile Execution

 

53

 

18.6

Revival and Reinstatement of Obligations

 

53

 

18.7

Integration

 

54

 

18.8

Parent as Agent for Borrowers

 

54

 

iii


--------------------------------------------------------------------------------


SCHEDULES AND EXHIBITS

Schedule C-1

 

Commitments

Schedule P-1

 

Permitted Liens

Schedule 5.2

 

Location of Inventory and Equipment

Schedule 5.5

 

Subsidiaries

Schedule 5.7

 

Litigation

Schedule 7.1

 

Indebtedness

Schedule 7.11(f)

 

Intercompany Indebtedness

 

 

 

Exhibit A-1

 

Form of Assignment and Acceptance

 

iv


--------------------------------------------------------------------------------


LETTER OF CREDIT AGREEMENT

THIS LETTER OF CREDIT AGREEMENT (this “Agreement”), is entered into this
28th day of June, 2007, among THE CHILDREN’S PLACE RETAIL STORES, INC., a
Delaware corporation (“Parent”) and each of Parent’s Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with each of its chief
executive office located at 915 Secaucus Road, Secaucus, New Jersey 07094, on
the one hand, and the financial institutions listed on the signature pages
hereof (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO RETAIL FINANCE, LLC, a Delaware
limited liability company, as Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Issuing Bank, on the other hand.


1.                                DEFINITIONS AND CONSTRUCTION.


1.1                         DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING DEFINITIONS:

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.

“Accounts” means all currently existing and hereafter arising accounts, contract
rights, Revolving Accounts, and all other forms of obligations owing to any
Borrower arising out of the sale or lease of goods or the rendition of services
by such Borrower, irrespective of whether earned by performance, and any and all
credit insurance, guaranties, or security therefor.

“Acquisition Agreement” means that certain Acquisition Agreement dated October
19, 2004 entered into by and among Hoop Holdings, LLC, Hoop Canada Holdings,
Inc., Disney Enterprises, Inc. and Disney Credit Card Services, Inc. and The
Children’s Place Retail Stores, Inc., as guarantor.

“Administrative Borrower” has the meaning set forth in Section 18.8.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition, “control” as applied to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract, or otherwise.

“Agent” means Wells Fargo Retail, solely in its capacity as agent for the
Lenders, and shall include any successor agent.

1


--------------------------------------------------------------------------------


“Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of Agent
and such Affiliates.

“Agent’s Liens” means the Liens granted by Borrowers or their Subsidiaries to
Agent under this Agreement or the other Loan Documents.

“Agreement” has the meaning set forth in the preamble hereto.

“Alabama Capital Lease” means a capital lease for the inventory handling system
of the Borrowers and/or any of their Affiliates located at their distribution
center in Fort Payne, Alabama.

“Alabama Sale-Leaseback Transaction” means the sale-leaseback of the Real
Property of Services Company situated at 1377 Airport Road, Fort Payne, Alabama,
pursuant to a lease on market terms.

“Assignee” has the meaning set forth in Section 15.1.

“Assignment and Acceptance” has the meaning set forth in Section 15.1(a) and
shall be in the form of Exhibit A-1.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

“Books” means all of Administrative Borrower’s and its Subsidiaries books and
records including: ledgers; records indicating, summarizing, or evidencing any
Borrower’s properties or assets (including the Collateral) or liabilities; all
information relating to any Borrower’s business operations or financial
condition; and all computer programs, disk or tape files, printouts, runs, or
other computer prepared information.

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in Boston, Massachusetts, are required or permitted to be closed.

“Canadian Letter of Credit” means any Letter of Credit caused to be issued
pursuant to this Agreement by Parent or Services Company for the purchase of
inventory by Children’s Place Canada, which shall be issued in Dollars.

“Change of Control” shall be deemed to have occurred at such time as Parent’s
existing shareholders cease to be the “beneficial owners” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of
more than 25% of the total voting power of all classes of stock then outstanding
of Parent normally entitled to vote in the election of directors.

2


--------------------------------------------------------------------------------


“Children’s Place Canada” means The Children’s Place (Canada), LP, an Ontario
limited partnership.

“Closing Date” means June 28, 2007.

“Code” means the Massachusetts Uniform Commercial Code.

“Collateral” means each of the following:

(a)                                  the Accounts,

(b)                                 the Books,

(c)                                  the Equipment,

(d)                                 the General Intangibles,

(e)                                  the Inventory,

(f)                                    the Investment Property,

(g)                                 the Negotiable Collateral,

(h)                                 any money, or other assets of any Borrower
that now or hereafter come into the possession, custody, or control of the
Lender Group, and

(i)                                     the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
covering any or all of the Collateral, and any and all Accounts, Books,
Equipment, General Intangibles, Inventory, Investment Property, Negotiable
Collateral, money, deposit accounts, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof.

“Collateral” expressly excludes any share of stock, membership interest, or
other ownership interest in and to Hoop Holdings, LLC, Hoop Retail Stores, LLC,
Hoop Canada Holdings, Inc. or Hoop Canada, Inc.

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgment agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Equipment or Inventory, in each case, in form and
substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

3


--------------------------------------------------------------------------------


“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on
Schedule C-1 or on the signature page of the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 15.1, as such Commitment may be adjusted from time to time in
accordance with the provisions of Section 15.1 and “Commitments” means,
collectively, the aggregate amount of the commitments of all of the Lenders,
which, as of the Closing Date, shall be in the amount of sixty million dollars
($60,000,000).

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

“deems itself insecure” means that the Person deems itself insecure in
accordance with the provisions of Section 1-208 of the Code.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Disney License Agreement” means that certain License and Conduct of Business
Agreement dated as of November 21, 2004 by and among certain subsidiaries of the
Borrowers and TDS Franchising, LLC, as modified by that certain letter agreement
dated as of June 6, 2007 by and among the Parent, Hoop Retail Stores, LLC, Hoop
Canada, Inc. and TDS Franchising, LLC, and as further amended, modified,
supplemented or restated and in effect from time to time.

“Disney Stores Transaction” means the transaction, as a totality, comprised of
the acquisition by Hoop Holdings, LLC and Hoop Canada Holdings, Inc. of the
ownership interests in, and business and assets of, The Disney Store, LLC and
The Disney Store (Canada) Ltd., as more particularly set forth in the
Acquisition Agreement.

“Dollars or $” means United States dollars.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$5,000,000,000, or the asset based lending Affiliate of such bank, (b) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country, and having total assets in excess of
$5,000,000,000, or the asset based lending Affiliate of such bank; provided that
such bank is acting through a branch or agency located in the United States, (c)
a finance company, insurance or other financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$500,000,000, (d) any Affiliate (other than individuals) of an existing Lender,
and (e) any other Person approved by Agent and Parent.

“Equipment” means all of Borrowers’ present and hereafter acquired machinery,
machine tools, motors, equipment, furniture, furnishings, fixtures, vehicles
(including

4


--------------------------------------------------------------------------------


motor vehicles and trailers), tools, parts, goods (other than consumer goods,
farm products, or Inventory), wherever located, including, (a) any interest of
any Borrower in any of the foregoing, and (b) all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

“Event of Default” has the meaning set forth in Section 8.

“FEIN” means Federal Employer Identification Number.

“Fiscal Year” means a retail year ending on the Saturday closest to January 31.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means all of Borrowers’ present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, literature, reports, catalogs, deposit accounts,
insurance premium rebates, tax refunds, and tax refund claims), other than
goods, Accounts, and Negotiable Collateral.

“Governing Documents” means the certificate or articles of incorporation,
by-laws, or other organizational or governing documents of any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guaranties” means those certain Guaranties executed by Guarantors in favor of
Agent and Lenders.

“Guarantors” means, as of the Closing Date, Twin Brook, thechildrensplace.com,
inc., The Children’s Place Canada Holdings, Inc. and The Children’s Place
(Virginia), LLC.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive

5


--------------------------------------------------------------------------------


materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

“Indebtedness” means as to all of Borrowers (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, or other financial
products, (c) all obligations as a lessee under capital leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of a Person
or its Subsidiaries, irrespective of whether such obligation or liability is
assumed, (e) all obligations to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

“Indemnified Person” has the meaning set forth in Section 11.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Intercompany Services Agreement” means that certain Intercompany Services
Agreement, dated as of November 21, 2004 among The Disney Store, LLC, The Disney
Store (Canada) Ltd. and Services Company, as amended, supplemented, modified
and/or restated and in effect from time to time.

“Inventory” means all present and future inventory (other than inventory of
Children’s Place Canada) in which any Borrower has any interest, including goods
held for sale or lease or to be furnished under a contract of service and all of
any Borrower’s present and future raw materials, work in process, finished
goods, and packing and shipping materials, wherever located.

“Investment Property” means all of Borrowers’ presently existing and hereafter
acquired or arising investment property (as that term is defined in Section
9-102 of the Code).

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Issuing Bank” means Wells Fargo Bank, N.A.

6


--------------------------------------------------------------------------------


“L/C” means a letter of credit issued for the account of Parent or Services
Company pursuant to this Agreement.

“L/C Disbursement” means a payment by Issuing Bank pursuant to a Letter of
Credit.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 15.1.

“Lender Group” means, individually and collectively, each of the individual
Lenders, Agent, and Issuing Bank.

“Lender Group Expenses” means all:  reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by a Borrower or its
Subsidiaries under any of the Loan Documents that are paid or incurred by the
Lender Group; reasonable fees or charges paid or incurred by the Lender Group in
connection with the Lender Group’s transactions with Borrowers, including, fees
or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic Collateral appraisals); environmental
audits; costs and expenses incurred by Agent in the disbursement of funds to
Borrowers (by wire transfer or otherwise); charges paid or incurred by Agent
resulting from the dishonor of checks; costs and expenses paid or incurred by
Agent to correct any default or enforce any provision of the Loan Documents, or
in gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated; reasonable costs
and expenses paid or incurred by the Lender Group in examining Books; costs and
expenses of third party claims or any other suit paid or incurred by the Lender
Group in enforcing or defending the Loan Documents or in connection with the
transactions contemplated by the Loan Documents or the Lender Group’s
relationship with Borrowers or any guarantor; and the Lender Group’s reasonable
attorneys fees and expenses incurred in advising, structuring, drafting,
reviewing, administering, amending, terminating, enforcing, defending, or
concerning the Loan Documents (including attorneys fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning Borrowers or any guarantor of the Obligations), irrespective of
whether suit is brought.

“Lender-Related Persons” means any Lender, together with its Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of such
Lender and such Affiliates.

“Letter of Credit” means an L/C issued pursuant to this Agreement for the
purpose of providing the primary payment mechanism in connection with the
purchase of Inventory.

7


--------------------------------------------------------------------------------


“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.12.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, adverse claim or charge, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

“Loan Account” has the meaning set forth in Section 2.13.

“Loan Documents” means this Agreement, the Letters of Credit, any note or notes
executed by Borrowers and payable to the Lender Group, and any other agreement
entered into, now or in the future, in connection with this Agreement.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers and their Subsidiaries, (b) the material
impairment of a Borrower’s ability to perform its obligations under the Loan
Documents to which it is a party or of the Lender Group to enforce the
Obligations or realize upon the Collateral, (c) a material adverse effect on the
value of the Collateral or the amount that the Lender Group would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral, or (d) a material impairment
of the priority of the Lender Group’s Liens with respect to the Collateral.

“Negotiable Collateral” means all of Borrowers’ present and future letters of
credit, notes, drafts, instruments, certificated and uncertificated securities
(including the shares of stock of Subsidiaries of Parent (other than Hoop
Holdings, LLC, Hoop Retail Stores, LLC, Hoop Canada Holdings, Inc., or Hoop
Canada, Inc.), but limited to 65% of the outstanding shares of each class of
stock of any foreign Subsidiary or any domestic Subsidiary, the sole asset of
which is the stock of one or more foreign Subsidiaries), investment property,
security entitlements, documents, personal property leases (wherein a Borrower
is the lessor), chattel paper, and Books relating to any of the foregoing.

8


--------------------------------------------------------------------------------


“Non-Consenting Lender” has the meaning set forth in Section 16.1.

“Obligations” means each payment required to be made by Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of L/C Disbursements, Letter of Credit
Fees, and interest thereon (including any Letter of Credit Fees and interest
that, but for the provisions of the Bankruptcy Code, would have accrued),
contingent reimbursement obligations under any outstanding Letters of Credit,
liabilities (including all amounts charged to Borrowers’ Loan Account pursuant
hereto), obligations, fees, charges, costs, or Lender Group Expenses (including
any fees or expenses that, but for the provisions of the Bankruptcy Code, would
have accrued), lease payments, guaranties, covenants, and duties owing by
Borrowers to the Lender Group of any kind and description (whether pursuant to
or evidenced by the Loan Documents or pursuant to any other agreement between
the Lender Group and any Borrower, and irrespective of whether for the payment
of money), whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including any debt, liability, or
obligation owing from any Borrower to others that the Lender Group may have
obtained by assignment or otherwise, and further including all interest not paid
when due and all Lender Group Expenses that Borrowers are required to pay or
reimburse by the Loan Documents, by law, or otherwise.  Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“Originating Lender” has the meaning set forth in Section 15.1(e).

“Parent” has the meaning set forth in the preamble of this Agreement.

“Participant” has the meaning set forth in Section 15.1(e).

“Permitted Liens” means (a) Liens held by the Lender Group, (b) Liens for unpaid
taxes that either (i) are not yet due and payable or (ii) are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases and purchase money security interests and Liens
of lessors under capital leases to the extent that the acquisition or lease of
the underlying asset is permitted under Section 7.2 and so long as the Lien only
attaches to the asset purchased or acquired and only secures the purchase price
of the asset, (e) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business of Borrowers and not in connection with the
borrowing of money, and which Liens either (i) are for sums not yet due and
payable, or (ii) are the subject of Permitted Protests, (f) Liens arising from
deposits made in connection with obtaining worker’s compensation or other
unemployment insurance, (g) Liens or deposits to secure performance of bids,
tenders, or leases (to the extent permitted under this Agreement), incurred in
the ordinary course of business of Borrowers and not in connection with the
borrowing of money, (h) Liens arising by reason of security for surety or appeal
bonds in the ordinary course of business of any Borrower, (i) Liens of or
resulting from any judgment or award that would not cause a Material Adverse
Change

9


--------------------------------------------------------------------------------


and as to which the time for the appeal or petition for rehearing of which has
not yet expired, or in respect of which any Borrower is in good faith
prosecuting an appeal or proceeding for a review, and in respect of which a stay
of execution pending such appeal or proceeding for review has been secured, (j)
with respect to any Real Property, easements, rights of way, zoning and similar
covenants and restrictions, and similar encumbrances that customarily exist on
properties of Persons engaged in similar activities and similarly situated and
that in any event do not materially interfere with or impair the use or
operation of the Collateral by Borrowers or the value of the Lender Group’s Lien
thereon or therein, or materially interfere with the ordinary conduct of the
business of Borrowers, and (k) liens securing the Revolving Credit Agreement.

“Permitted Protest” means the right of Borrowers to protest any Lien (other than
any such Lien that secures the Obligations), tax (other than payroll taxes or
taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) a reserve with respect to such obligation is
established on the books of Borrowers in an amount that is reasonably
satisfactory to Agent, (b) any such protest is instituted and diligently
prosecuted by Borrowers in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Liens of the Lender Group in and to the
Collateral.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Pro-Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the aggregate amount of the Commitments.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower.

“Reference Rate” the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares aggregate
50.1% or more of the Commitments.

“Requirement of Law” means, as to any Person:  (a) (i) all statutes and
regulations and (ii) court orders and injunctions, arbitrators’ decisions,
and/or similar rulings, in each instance by any Governmental Authority or
arbitrator applicable to or binding upon such Person or any of such Person’s
property or to which such Person or any of such Person’s

10


--------------------------------------------------------------------------------


property is subject; and (b) that Person’s organizational documents, by-laws
and/or other instruments which deal with corporate or similar governance, as
applicable.

“Revolving Accounts” means any Account arising from an agreement to extend
credit on an ongoing basis through the use of a device such as a credit card or
the like, whether or not subject to regulation under Federal Reserve Board
Regulation Z, or any state statute or regulation on truth-in-lending.

“Revolving Credit Agent” means Wells Fargo Retail Finance, LLC, in its capacity
as Agent under the Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Fifth Amended and Restated Loan
and Security Agreement dated as of June 28, 2007 between, among others, the
Borrowers, financial institutions party thereto from time to time as lenders,
and Wells Fargo Retail Finance, LLC, as Agent, as amended and in effect from
time to time.

“Seasonal Advances” has the meaning set forth in the Revolving Credit Agreement.

“Seasonal Overadvance Facility” has the meaning set forth in the Revolving
Credit Agreement.

“Services Company” means The Children’s Place Services Company, LLC, a Delaware
limited liability company.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair salable value of the properties and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.  In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that reasonably can be expected to become an actual or
matured liability.

“Stock Option Issue” shall have the meaning set forth in that certain letter
agreement dated as of December 20, 2006, as amended and in effect from time to
time.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the

11


--------------------------------------------------------------------------------


shares of stock or other ownership interests having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

“Termination Date” has the meaning set forth in Section 3.3.

“Termination Notice” means written notice provided by the Administrative
Borrower to the Agent setting forth the date upon which this Agreement shall
terminate.

“Twin Brook” means Twin Brook Insurance Co., Inc., a New York captive insurance
company.

“Voidable Transfer” has the meaning set forth in Section 18.6.

“Walt Disney Companies” means TDS Franchising, LLC, a California limited
liability company; Disney Enterprises, Inc., a Delaware corporation; and Disney
Credit Card Services, Inc., a California corporation.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wells Fargo Retail” means Wells Fargo Retail Finance, LLC, a Delaware limited
liability company.

1.2                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  When
used herein, the term “financial statements” shall include the notes and
schedules thereto.  Whenever the term “Borrowers or Parent” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

1.3                               Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein.

1.4                               Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.”  The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in writing by the requisite members of the
Lender Group.  Any reference herein to the repayment in full of the Obligations
shall mean the repayment in full in cash of all Obligations other than
contingent indemnification Obligations that are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement.  Section,
subsection, clause, schedule, and exhibit references are to this Agreement
unless otherwise specified.  Any reference in this Agreement or in the Loan
Documents to this Agreement or any of the Loan Documents shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements, thereto and thereof, as
applicable.

12


--------------------------------------------------------------------------------


1.5                               Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.


2.                                      LETTERS OF CREDIT.

2.1                               Agreement to Cause Issuance; Amounts; Outside
Expiration Date.  Subject to the terms and conditions of this Agreement, Issuing
Bank agrees, at any time and from time to time after the date hereof and prior
to the Termination Date, to issue Letters of Credit pursuant to this Agreement;
provided, however, subject to the limitations set forth herein, Parent or
Services Company shall have the right to cause Canadian Letters of Credit to be
issued pursuant to this Agreement.  Issuing Bank shall have no obligation to
issue a Letter of Credit if any of the following would result:


(A)                                  THE AGGREGATE AMOUNT OF:

(I)                                     LETTERS OF CREDIT OUTSTANDINGS WOULD
EXCEED $60,000,000,

(II)                                  THE SUM OF ALL UNDRAWN AND UNREIMBURSED
CANADIAN LETTERS OF CREDIT ISSUED BY (X) ISSUING BANK IN CONNECTION WITH THIS
AGREEMENT, AND (Y) THE ISSUING BANK UNDER THE REVOLVING CREDIT AGREEMENT WOULD
EXCEED $10,000,000 IN THE AGGREGATE; OR


(B)                                 THE AGGREGATE AMOUNT OF LETTERS OF CREDIT
OUTSTANDINGS WOULD EXCEED THE COMMITMENTS.

Each Letter of Credit shall have an expiry date no later than the date one
hundred twenty (120) days after the date of the issuance of such Letter of
Credit.  All such Letters of Credit shall be (i) in form and substance
acceptable to Issuing Bank in its sole discretion and (ii) in an amount not to
exceed the Borrowers’ cost of the Inventory, the payment of which is to be made
pursuant to such Letters of Credit, plus the estimated costs relating to unpaid
freight charges, warehousing or storage charges, taxes, duties, and other
similar fees, costs and expenses associated with the acquisition of Inventory
that is in transit to a Borrower.

2.2                               Reimbursement of Drawings.  If Agent notifies
Parent on or before 1:00 p.m. Boston time on any Business Day that an L/C
Disbursement has occurred, Borrowers shall reimburse Agent in an amount in
Dollars equal to such L/C Disbursement on the same Business Day.  If Agent
notifies Parent after 1:00 p.m. Boston time on any Business Day that an L/C
Disbursement has occurred, Borrowers shall reimburse Agent in an amount in
Dollars equal to such L/C Disbursement by 10:00 a.m. Boston time on the then
next Business Day.  Reimbursements made pursuant to this Section 2.2 shall be
made by Borrowers in accordance with the terms hereof and Section 2.11(a) by
paying to the Agent for the account of the Issuing Bank in an amount equal to
such L/C Disbursement as such time as required by Section 2.11(a).

13


--------------------------------------------------------------------------------


2.3                               Interest on Overdue Amounts.  If Issuing Bank
shall make any L/C Disbursement, then, unless Borrowers shall reimburse the
Agent for the account of the Issuing Bank in full at the time required under
Sections 2.2 and 2.11(a), the unpaid amount thereof shall bear interest, for
each day from and including the date such payment is made to but excluding the
date that Borrowers reimburse for the account of the Issuing Bank or Lenders as
applicable therefor, at the rate per annum equal to the Reference Rate. 
Interest shall be calculated on the basis of a 360 day year and actual days
elapsed.

2.4                               Indemnification.  Each Borrower hereby agrees
to indemnify, save, defend, and hold the Lender Group harmless from any loss,
cost, expense, or liability, including payments made by the Lender Group,
expenses, and reasonable attorneys fees incurred by the Lender Group arising out
of or in connection with any Letter of Credit.  Each Borrower agrees to be bound
by the Issuing Bank’s regulations and interpretations of any Letters of Credit
guarantied by the Lender Group and opened to or for Parent’s or Service
Company’s account or by Agent’s interpretations of any Letter of Credit issued
by Agent to or for any Borrower’s account, even though this interpretation may
be different from such Borrower’s own, and such Borrower understands and agrees
that the Lender Group shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following such Borrower’s instructions or
those contained in the Letter of Credit or any modifications, amendments, or
supplements thereto.

2.5                               Costs of Letters of Credit.  Notwithstanding
anything to the contrary contained in this Agreement, Borrowers shall not be
responsible for any and all charges, commissions, fees (other than the Letter of
Credit fee set forth in Section 2.12, and costs relating to any Letter of
Credit.)

2.6                               Cash Collateralization.  Immediately upon the
occurrence of the earlier of (i) an Event of Default or (ii) the Termination
Date, the Borrowers agree that, upon the Agent’s request, they shall provide
cash collateral to be held by Agent in an amount equal to 105% of the Letters of
Credit Outstanding, cause to be delivered to Agent releases of all of the Lender
Group’s obligations under outstanding Letters of Credit, provide one or more
back-to-back letters of credit to Agent from an issuing bank reasonably
acceptable to Agent and upon terms and conditions reasonably acceptable to the
Agent, and/or provide Agent with other security with respect to the Letters of
Credit Outstanding of a type and in an amount reasonably acceptable to Agent. 
If and to the extent the Borrowers do not provide cash collateral, releases,
back-to-back letters of credit and/or other security in connection with the
Letters of Credit Outstandings, Agent may direct the Revolving Credit Agent to
implement reserves pursuant to Section 2.1(c) of the Revolving Credit Agreement
as permitted by Section 9.1(l) hereof.  At Agent’s discretion, any proceeds of
Collateral received by Agent after the occurrence and during the continuation of
an Event of Default shall be held as the cash collateral required by this
Section 2.6 (except to the extent the Borrowers have provided one or more
back-to-back letters of credit or other security in accordance with the terms
and conditions of this Section 2.6 or the Revolving Credit Agent has implemented
reserves at the request of Agent pursuant to Section 2.1(c) of the Revolving
Credit Agreement).

14


--------------------------------------------------------------------------------


2.7                               Increased Costs.  If by reason of (i) any
change in any applicable law, treaty, rule, or regulation or any change in the
interpretation or application by any Governmental Authority of any such
applicable law, treaty, rule, or regulation, or (ii) compliance by the Issuing
Bank or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System as from time to time in effect (and
any successor thereto):

(I)                                     ANY RESERVE, DEPOSIT, OR SIMILAR
REQUIREMENT IS OR SHALL BE IMPOSED OR MODIFIED IN RESPECT OF ANY LETTERS OF
CREDIT ISSUED HEREUNDER, OR

(II)                                  THERE SHALL BE IMPOSED ON THE ISSUING BANK
OR THE LENDER GROUP ANY OTHER CONDITION REGARDING ANY LETTER OF CREDIT, OR
LETTER OF CREDIT, AS APPLICABLE, ISSUED PURSUANT HERETO;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Bank or the Lender Group of issuing, making, guaranteeing, or
maintaining any letter of credit, or Letter of Credit, as applicable, or to
reduce the amount receivable in respect thereof by such Issuing Bank or the
Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Administrative Borrower, and Borrowers shall pay on demand
such amounts as the Issuing Bank or Agent may specify to be necessary to
compensate the Issuing Bank or Agent for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate set forth in Section 2.12(a) or (b),
as applicable.  The determination by the Issuing Bank or Agent, as the case may
be, of any amount due pursuant to this Section 2.7, as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

2.8                               Participations.

(I)                                     PURCHASE OF PARTICIPATIONS.  IMMEDIATELY
UPON ISSUANCE OF ANY LETTER OF CREDIT IN ACCORDANCE WITH THIS SECTION 2.8, EACH
LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND
RECEIVED WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION
IN THE CREDIT SUPPORT OR ENHANCEMENT PROVIDED THROUGH THE AGENT TO SUCH ISSUER
IN CONNECTION WITH THE ISSUANCE OF SUCH LETTER OF CREDIT, EQUAL TO SUCH LENDER’S
PRO RATA SHARE OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT (INCLUDING, WITHOUT
LIMITATION, ALL OBLIGATIONS OF BORROWERS WITH RESPECT THERETO, AND ANY SECURITY
THEREFOR OR GUARANTY PERTAINING THERETO).

(II)                                  DOCUMENTATION.  UPON THE REQUEST OF ANY
LENDER, THE AGENT SHALL FURNISH TO SUCH LENDER COPIES OF ANY LETTER OF CREDIT,
REIMBURSEMENT AGREEMENTS EXECUTED IN CONNECTION THEREWITH, APPLICATION FOR ANY
LETTER OF CREDIT AND CREDIT SUPPORT OR ENHANCEMENT PROVIDED THROUGH THE AGENT IN
CONNECTION WITH THE ISSUANCE OF ANY LETTER OF CREDIT, AND SUCH OTHER
DOCUMENTATION AS MAY REASONABLY BY REQUESTED BY SUCH LENDER.

15


--------------------------------------------------------------------------------


(III)                               OBLIGATIONS IRREVOCABLE.  THE OBLIGATIONS OF
EACH LENDER TO MAKE PAYMENTS TO THE AGENT WITH RESPECT TO ANY LETTER OF CREDIT
OR WITH RESPECT TO ANY CREDIT SUPPORT OR ENHANCEMENT PROVIDED THROUGH THE AGENT
WITH RESPECT TO A LETTER OF CREDIT, AND THE OBLIGATIONS OF BORROWERS TO MAKE
PAYMENTS TO THE AGENT, FOR THE ACCOUNT OF THE LENDERS, SHALL BE IRREVOCABLE, NOT
SUBJECT TO ANY QUALIFICATION OR EXCEPTION WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

(A)                              ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;

(B)                                THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE,
OR OTHER RIGHT WHICH ANY BORROWER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY
NAMED IN A LETTER OF CREDIT OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), ANY LENDER, THE AGENT, THE
ISSUER OF SUCH LETTER OF CREDIT, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH
THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR
ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTIONS BETWEEN SUCH
BORROWER OR ANY OTHER PERSON AND THE BENEFICIARY NAMED IN ANY LETTER OF CREDIT);

(C)                                ANY DRAFT, CERTIFICATE, OR ANY OTHER DOCUMENT
PRESENTED UNDER THE LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID,
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

(D)                               THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN
DOCUMENTS; OR

(E)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.

2.9                               Notation.  The Agent shall record on its books
the Letter of Credit Outstandings, L/C Disbursements, Letter of Credit Fees,
fees and interest that has become due hereunder, and such books and records
constituting rebuttably presumptive evidence, absent manifest error, of the
accuracy of the information contained therein.

2.10                        Effect of Bankruptcy.  If a case is commenced by or
against any Borrower under the Bankruptcy Code, or other statute providing for
debtor relief, then, without the approval of Required Lenders the Lender Group
shall not issue additional Letters of Credit to such Borrower as debtor or
debtor-in-possession, or to any trustee for such Borrower, nor consent to the
use of cash collateral (provided that the applicable Loan Account shall continue
to be charged, to the fullest extent permitted by law, for accruing interest,
fees, and Lender Group Expenses).

2.11                        Payments.


(A)                                  PAYMENTS BY BORROWERS.

(I)                                     ALL PAYMENTS TO BE MADE BY BORROWERS
SHALL BE MADE WITHOUT SET-OFF, RECOUPMENT, DEDUCTION, OR COUNTERCLAIM, EXCEPT AS
OTHERWISE REQUIRED BY LAW.  ALL PAYMENTS BY BORROWERS SHALL BE MADE TO AGENT FOR
THE ACCOUNT OF THE ISSUING BANK, LENDERS OR AGENT, AS

16


--------------------------------------------------------------------------------


THE CASE MAY BE, AT AGENT’S ADDRESS SET FORTH IN SECTION 12, AND SHALL BE MADE
IN IMMEDIATELY AVAILABLE FUNDS.  ALL PAYMENTS SHALL BE MADE NO LATER THAN 1:00
P.M. (BOSTON TIME) ON THE DATE SPECIFIED HEREIN (EXCEPT FOR REIMBURSEMENT OF
DRAWINGS, WHICH SHALL BE MADE IN ACCORDANCE WITH THE TIME PERIODS SET FORTH IN
SECTION 2.2).  ANY PAYMENT (OTHER THAN A REIMBURSEMENT OF A DRAWING MADE IN
ACCORDANCE WITH SECTION 2.2) THAT IS RECEIVED BY AGENT LATER THAN 1:00 P.M.
(BOSTON TIME), AT THE OPTION OF AGENT, SHALL BE DEEMED TO HAVE BEEN RECEIVED ON
THE FOLLOWING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE UNTIL SUCH FOLLOWING BUSINESS DAY.

(II)                                  WHENEVER ANY PAYMENT IS DUE ON A DAY OTHER
THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF
INTEREST OR FEES, AS THE CASE MAY BE.

(III)                               UNLESS AGENT RECEIVES NOTICE FROM BORROWERS
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ISSUING BANK, LENDERS THAT
BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN REQUIRED, AGENT MAY
ASSUME THAT BORROWERS HAVE MADE SUCH PAYMENT IN FULL TO AGENT ON SUCH DATE IN
IMMEDIATELY AVAILABLE FUNDS AND AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO EACH LENDER ON SUCH DUE DATE AN
AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE EXTENT BORROWERS
HAVE NOT MADE SUCH PAYMENT IN FULL TO AGENT, EACH LENDER SHALL REPAY TO AGENT ON
DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST THEREON AT
THE REFERENCE RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE REPAID.


(B)                                 APPORTIONMENT AND APPLICATION.

(I)                                     EXCEPT AS OTHERWISE PROVIDED IN THE LOAN
DOCUMENTS (INCLUDING LETTER AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS),
AGGREGATE PRINCIPAL AND INTEREST PAYMENTS SHALL BE APPORTIONED RATABLY AMONG THE
LENDERS (ACCORDING TO THE UNPAID PRINCIPAL BALANCE OF THE OBLIGATIONS TO WHICH
SUCH PAYMENTS RELATE HELD BY EACH LENDER) AND PAYMENTS OF FEES AND EXPENSES
(OTHER THAN FEES OR EXPENSES THAT ARE FOR AGENT’S SEPARATE ACCOUNT, AFTER GIVING
EFFECT TO ANY LETTER AGREEMENTS BETWEEN AGENT AND INDIVIDUAL LENDERS) SHALL BE
APPORTIONED RATABLY AMONG THE LENDERS HAVING A PRO RATA SHARE OF THE TYPE OF
COMMITMENT OR OBLIGATION TO WHICH A PARTICULAR FEE RELATES.  ALL PAYMENTS SHALL
BE REMITTED TO AGENT AND ALL SUCH PAYMENTS, AND ALL PROCEEDS OF COLLATERAL
RECEIVED BY AGENT, SHALL BE APPLIED AS FOLLOWS:

A.                                   first, to pay any Lender Group Expenses
then due to Agent under the Loan Documents, until paid in full,

B.                                     second, to pay any Lender Group Expenses
then due to the Lenders under the Loan Documents, on a ratable basis, until paid
in full,

C.                                     third, to pay any fees then due to Agent
(for its separate accounts, after giving effect to any letter agreements between
Agent and the individual Lenders) under the Loan Documents until paid in full,

17


--------------------------------------------------------------------------------


D.                                    fourth, to pay any fees then due to any or
all of the Lenders (after giving effect to any letter agreements between Agent
and individual Lenders) under the Loan Documents, on a ratable basis, until paid
in full,

E.                                      fifth, first, to pay the principal of
all L/C Disbursements until paid in full, and second, to Agent, to be held by
Agent, for the ratable benefit of those Lenders having a Commitment, as cash
collateral in an amount up to 105% of the Letter of Credit Outstandings,

F.                                      sixth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

(II)                                  AGENT PROMPTLY SHALL DISTRIBUTE TO EACH
LENDER, PURSUANT TO THE APPLICABLE WIRE INSTRUCTIONS RECEIVED FROM EACH LENDER
IN WRITING, SUCH FUNDS AS IT MAY BE ENTITLED TO RECEIVE.

(III)                               IN EACH INSTANCE, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THIS SECTION 2.11(B) SHALL NOT BE DEEMED
TO APPLY TO ANY PAYMENT BY BORROWERS SPECIFIED BY BORROWERS TO BE FOR THE
PAYMENT OF SPECIFIC OBLIGATIONS THEN DUE AND PAYABLE (OR PREPAYABLE) UNDER ANY
PROVISION OF THIS AGREEMENT.

(IV)                              FOR PURPOSES OF THE FOREGOING, “PAID IN FULL”
MEANS PAYMENT OF ALL AMOUNTS OWING UNDER THE LOAN DOCUMENTS ACCORDING TO THE
TERMS THEREOF, INCLUDING LOAN FEES, SERVICE FEES, PROFESSIONAL FEES, INTEREST
(AND SPECIFICALLY INCLUDING INTEREST ACCRUED AFTER THE COMMENCEMENT OF ANY
INSOLVENCY PROCEEDING), DEFAULT INTEREST, INTEREST ON INTEREST, AND EXPENSE
REIMBURSEMENTS, WHETHER OR NOT ANY OF THE FOREGOING WOULD BE OR IS ALLOWED OR
DISALLOWED IN WHOLE OR IN PART IN ANY INSOLVENCY PROCEEDING.

(V)                                 IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE PRIORITY PROVISIONS OF THIS SECTION 2.11 AND OTHER PROVISIONS CONTAINED IN
ANY OTHER LOAN DOCUMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH
PRIORITY PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO
THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER.  IN THE EVENT OF
ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE
TERMS AND PROVISIONS OF THIS SECTION 2.11 SHALL CONTROL AND GOVERN.

2.12                        Letter of Credit Fees: Rates, Payments, and
Calculations.


(A)                                  LETTER OF CREDIT FEE.  BORROWERS SHALL PAY
AGENT, FOR THE BENEFIT OF THE LENDER GROUP, A FEE EQUAL TO 0.75% PER ANNUM TIMES
THE AGGREGATE UNDRAWN AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AS OF THE END
OF THE DAY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ALL
TIMES DURING WHICH SEASONAL ADVANCES ARE OUTSTANDING UNDER THE SEASONAL
OVERADVANCE FACILITY, THE LETTER OF CREDIT FEE PROVIDED IN SECTION 2.12(A)
HEREOF SHALL BE INCREASED BY ONE-QUARTER OF ONE PERCENT (.25%) PER ANNUM.


(B)                                 DEFAULT RATE.  UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, (I) ALL OBLIGATIONS (EXCEPT FOR
UNDRAWN LETTERS OF CREDIT) SHALL BEAR INTEREST ON THE DAILY BALANCE AT A PER
ANNUM RATE EQUAL TO 3.00% ABOVE THE REFERENCE RATE, AND (II) THE

18


--------------------------------------------------------------------------------



LETTER OF CREDIT FEE PROVIDED IN SECTION 2.12(A) SHALL BE INCREASED TO 3.75% PER
ANNUM TIMES THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT;
PROVIDED, HOWEVER, THE FOREGOING ADJUSTMENTS ARE SUBJECT TO WAIVER BY THE
REQUIRED LENDERS.


(C)                                  PAYMENTS.  LETTER OF CREDIT FEES PAYABLE
HEREUNDER SHALL BE DUE AND PAYABLE, IN ARREARS, ON THE FIRST DAY OF EACH MONTH
DURING THE TERM HEREOF.  EACH BORROWER HEREBY AUTHORIZES AGENT, AT ITS OPTION,
WITHOUT PRIOR NOTICE TO SUCH BORROWER, TO REQUEST THE REVOLVING CREDIT AGENT TO
CAUSE LOANS UNDER THE REVOLVING CREDIT AGREEMENT BE MADE IN THE AMOUNT OF ALL
LETTER OF CREDIT FEES, THE FEES AND CHARGES PROVIDED FOR IN SECTION 2.12(A) (AS
AND WHEN ACCRUED OR INCURRED), AND ALL REIMBURSEMENT OBLIGATIONS OR OTHER
PAYMENTS DUE UNDER ANY LOAN DOCUMENT THE PROCEEDS OF SUCH LOAN TO BE PAID
DIRECTLY TO THE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AND LENDERS HEREUNDER
AS APPLICABLE.  ANY LETTER OF CREDIT FEES NOT PAID WHEN DUE SHALL BE COMPOUNDED
AND SHALL THEREAFTER ACCRUE INTEREST AT THE DEFAULT RATE.


(D)                                 COMPUTATION.  IN THE EVENT THE REFERENCE
RATE IS CHANGED FROM TIME TO TIME HEREAFTER, THE APPLICABLE RATE OF INTEREST
HEREUNDER AUTOMATICALLY AND IMMEDIATELY SHALL BE INCREASED OR DECREASED BY AN
AMOUNT EQUAL TO SUCH CHANGE IN THE REFERENCE RATE.  ALL INTEREST AND FEES
CHARGEABLE UNDER THE LOAN DOCUMENTS SHALL BE COMPUTED ON THE BASIS OF A 360 DAY
YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


(E)                                  INTENT TO LIMIT CHARGES TO MAXIMUM LAWFUL
RATE.  IN NO EVENT SHALL THE INTEREST RATE OR RATES PAYABLE UNDER THIS
AGREEMENT, PLUS ANY OTHER AMOUNTS PAID IN CONNECTION HEREWITH, EXCEED THE
HIGHEST RATE PERMISSIBLE UNDER ANY LAW THAT A COURT OF COMPETENT JURISDICTION
SHALL, IN A FINAL DETERMINATION, DEEM APPLICABLE.  BORROWERS AND THE LENDER
GROUP, IN EXECUTING AND DELIVERING THIS AGREEMENT, INTEND LEGALLY TO AGREE UPON
THE RATE OR RATES OF INTEREST AND MANNER OF PAYMENT STATED WITHIN IT; PROVIDED,
HOWEVER, THAT, ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, IF
SAID RATE OR RATES OF INTEREST OR MANNER OF PAYMENT EXCEEDS THE MAXIMUM
ALLOWABLE UNDER APPLICABLE LAW, THEN, IPSO FACTO AS OF THE DATE OF THIS
AGREEMENT, BORROWERS ARE AND SHALL BE LIABLE ONLY FOR THE PAYMENT OF SUCH
MAXIMUM AS ALLOWED BY LAW, AND PAYMENT RECEIVED FROM BORROWERS IN EXCESS OF SUCH
LEGAL MAXIMUM, WHENEVER RECEIVED, SHALL BE APPLIED TO REDUCE THE PRINCIPAL
BALANCE OF THE OBLIGATIONS TO THE EXTENT OF SUCH EXCESS.

2.13                        Maintenance of Loan Account; Statements of
Obligations.

Agent shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Letter of Credit
Outstandings, Letter of Credit Fees, accrued interest, Lender Group Expenses,
and any other payment Obligations of Borrowers.    Agent shall render statements
regarding the Loan Account to Administrative Borrower, including Letter of
Credit Outstandings, Letter of Credit Fees, principal, interest, fees, and
including an itemization of all charges and expenses constituting the Lender
Group Expenses owing, and such statements shall be conclusively presumed to be
correct and accurate and constitute an account stated between Administrative
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

19


--------------------------------------------------------------------------------


2.14                        Joint and Several Liability of Borrowers.


(A)                                  EACH BORROWER IS ACCEPTING JOINT AND
SEVERAL LIABILITY HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS IN CONSIDERATION
OF THE FINANCIAL ACCOMMODATIONS TO BE PROVIDED BY THE AGENT AND THE LENDERS
UNDER THIS AGREEMENT, FOR THE MUTUAL BENEFIT, DIRECTLY AND INDIRECTLY, OF EACH
BORROWER AND IN CONSIDERATION OF THE UNDERTAKINGS OF THE OTHER BORROWERS TO
ACCEPT JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS.


(B)                                 EACH BORROWER, JOINTLY AND SEVERALLY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY ACCEPTS, NOT MERELY AS A SURETY BUT ALSO AS A
CO-DEBTOR, JOINT AND SEVERAL LIABILITY WITH THE OTHER BORROWERS, WITH RESPECT TO
THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATIONS ARISING UNDER THIS SECTION 2.14), IT BEING THE
INTENTION OF THE PARTIES HERETO THAT ALL THE OBLIGATIONS SHALL BE THE JOINT AND
SEVERAL OBLIGATIONS OF EACH PERSON COMPOSING BORROWERS WITHOUT PREFERENCES OR
DISTINCTION AMONG THEM.


(C)                                  IF AND TO THE EXTENT THAT ANY OF BORROWERS
SHALL FAIL TO MAKE ANY PAYMENT WITH RESPECT TO ANY OF THE OBLIGATIONS AS AND
WHEN DUE OR TO PERFORM ANY OF THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS
THEREOF, THEN IN EACH SUCH EVENT THE OTHER PERSONS COMPOSING BORROWERS WILL MAKE
SUCH PAYMENT WITH RESPECT TO, OR PERFORM, SUCH OBLIGATION.


(D)                                 THE OBLIGATIONS OF EACH PERSON COMPOSING
BORROWERS UNDER THE PROVISIONS OF THIS SECTION 2.14 CONSTITUTE THE ABSOLUTE AND
UNCONDITIONAL, FULL RECOURSE OBLIGATIONS OF EACH PERSON COMPOSING BORROWERS
ENFORCEABLE AGAINST EACH SUCH BORROWER TO THE FULL EXTENT OF ITS PROPERTIES AND
ASSETS, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OTHER CIRCUMSTANCES WHATSOEVER.


(E)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, EACH PERSON COMPOSING BORROWERS HEREBY WAIVES NOTICE OF
ACCEPTANCE OF ITS JOINT AND SEVERAL LIABILITY, NOTICE OF ANY LETTERS OF CREDIT
ISSUED UNDER OR PURSUANT TO THIS AGREEMENT, NOTICE OF THE OCCURRENCE OF ANY
DEFAULT, EVENT OF DEFAULT, OR OF ANY DEMAND FOR ANY PAYMENT UNDER THIS
AGREEMENT, NOTICE OF ANY ACTION AT ANY TIME TAKEN OR OMITTED BY AGENT OR LENDERS
UNDER OR IN RESPECT OF ANY OF THE OBLIGATIONS, ANY REQUIREMENT OF DILIGENCE OR
TO MITIGATE DAMAGES AND, GENERALLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ALL DEMANDS, NOTICES AND OTHER FORMALITIES OF EVERY KIND IN CONNECTION WITH THIS
AGREEMENT (EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT).  EACH PERSON
COMPOSING BORROWERS HEREBY ASSENTS TO, AND WAIVES NOTICE OF, ANY EXTENSION OR
POSTPONEMENT OF THE TIME FOR THE PAYMENT OF ANY OF THE OBLIGATIONS, THE
ACCEPTANCE OF ANY PAYMENT OF ANY OF THE OBLIGATIONS, THE ACCEPTANCE OF ANY
PARTIAL PAYMENT THEREON, ANY WAIVER, CONSENT OR OTHER ACTION OR ACQUIESCENCE BY
AGENT OR LENDERS AT ANY TIME OR TIMES IN RESPECT OF ANY DEFAULT BY ANY PERSON
COMPOSING BORROWERS IN THE PERFORMANCE OR SATISFACTION OF ANY TERM, COVENANT,
CONDITION OR PROVISION OF THIS AGREEMENT, ANY AND ALL OTHER INDULGENCES
WHATSOEVER BY AGENT OR LENDERS IN RESPECT OF ANY OF THE OBLIGATIONS, AND THE
TAKING, ADDITION, SUBSTITUTION OR RELEASE, IN WHOLE OR IN PART, AT ANY TIME OR
TIMES, OF ANY SECURITY FOR ANY OF THE OBLIGATIONS OR THE ADDITION, SUBSTITUTION
OR RELEASE, IN WHOLE OR IN PART, OF ANY PERSON COMPOSING BORROWERS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH BORROWER ASSENTS TO ANY OTHER
ACTION OR DELAY IN ACTING OR FAILURE TO ACT ON THE PART OF ANY AGENT OR LENDER
WITH RESPECT TO THE FAILURE BY ANY PERSON COMPOSING BORROWERS TO COMPLY WITH ANY
OF ITS RESPECTIVE OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, ANY FAILURE
STRICTLY OR DILIGENTLY TO ASSERT ANY RIGHT OR TO PURSUE ANY REMEDY OR TO COMPLY
FULLY WITH APPLICABLE LAWS OR REGULATIONS THEREUNDER, WHICH MIGHT, BUT FOR THE
PROVISIONS

20


--------------------------------------------------------------------------------



OF THIS SECTION 2.14 AFFORD GROUNDS FOR TERMINATING, DISCHARGING OR RELIEVING
ANY PERSON COMPOSING BORROWERS, IN WHOLE OR IN PART, FROM ANY OF ITS OBLIGATIONS
UNDER THIS SECTION 2.14, IT BEING THE INTENTION OF EACH PERSON COMPOSING
BORROWERS THAT, SO LONG AS ANY OF THE OBLIGATIONS HEREUNDER REMAIN UNSATISFIED,
THE OBLIGATIONS OF SUCH PERSON COMPOSING BORROWERS UNDER THIS SECTION 2.14 SHALL
NOT BE DISCHARGED EXCEPT BY PERFORMANCE AND THEN ONLY TO THE EXTENT OF SUCH
PERFORMANCE.  THE OBLIGATIONS OF EACH PERSON COMPOSING BORROWERS UNDER THIS
SECTION 2.14 SHALL NOT BE DIMINISHED OR RENDERED UNENFORCEABLE BY ANY WINDING
UP, REORGANIZATION, ARRANGEMENT, LIQUIDATION, RECONSTRUCTION OR SIMILAR
PROCEEDING WITH RESPECT TO ANY PERSON COMPOSING BORROWERS OR ANY AGENT OR
LENDER.  THE JOINT AND SEVERAL LIABILITY OF THE PERSONS COMPOSING BORROWERS
HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY
ABSORPTION, MERGER, AMALGAMATION OR ANY OTHER CHANGE WHATSOEVER IN THE NAME,
CONSTITUTION OR PLACE OF FORMATION OF ANY OF THE PERSONS COMPOSING BORROWERS OR
ANY AGENT OR LENDER.


(F)                                    EACH PERSON COMPOSING BORROWERS
REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT SUCH BORROWER IS CURRENTLY
INFORMED OF THE FINANCIAL CONDITION OF BORROWERS AND OF ALL OTHER CIRCUMSTANCES
WHICH A DILIGENT INQUIRY WOULD REVEAL AND WHICH BEAR UPON THE RISK OF NONPAYMENT
OF THE OBLIGATIONS.  EACH PERSON COMPOSING BORROWERS FURTHER REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT SUCH BORROWER HAS READ AND UNDERSTANDS THE
TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.  EACH PERSON COMPOSING BORROWERS
HEREBY COVENANTS THAT SUCH BORROWER WILL CONTINUE TO KEEP INFORMED OF BORROWERS’
FINANCIAL CONDITION, THE FINANCIAL CONDITION OF OTHER GUARANTORS, IF ANY, AND OF
ALL OTHER CIRCUMSTANCES WHICH BEAR UPON THE RISK OF NONPAYMENT OR NONPERFORMANCE
OF THE OBLIGATIONS.


(G)                                 THE PROVISIONS OF THIS SECTION 2.14 ARE MADE
FOR THE BENEFIT OF THE AGENT, THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND MAY BE ENFORCED BY IT OR THEM FROM TIME TO TIME AGAINST ANY OR ALL
OF THE PERSONS COMPOSING BORROWERS AS OFTEN AS OCCASION THEREFOR MAY ARISE AND
WITHOUT REQUIREMENT ON THE PART OF ANY SUCH AGENT, LENDER, SUCCESSOR OR ASSIGN
FIRST TO MARSHAL ANY OF ITS OR THEIR CLAIMS OR TO EXERCISE ANY OF ITS OR THEIR
RIGHTS AGAINST ANY OF THE OTHER PERSONS COMPOSING BORROWERS OR TO EXHAUST ANY
REMEDIES AVAILABLE TO IT OR THEM AGAINST ANY OF THE OTHER PERSONS COMPOSING
BORROWERS OR TO RESORT TO ANY OTHER SOURCE OR MEANS OF OBTAINING PAYMENT OF ANY
OF THE OBLIGATIONS HEREUNDER OR TO ELECT ANY OTHER REMEDY.  THE PROVISIONS OF
THIS SECTION 2.14 SHALL REMAIN IN EFFECT UNTIL ALL OF THE OBLIGATIONS SHALL HAVE
BEEN PAID IN FULL OR OTHERWISE FULLY SATISFIED.  IF AT ANY TIME, ANY PAYMENT, OR
ANY PART THEREOF, MADE IN RESPECT OF ANY OF THE OBLIGATIONS, IS RESCINDED OR
MUST OTHERWISE BE RESTORED OR RETURNED BY ANY AGENT OR LENDER UPON THE
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY OF THE PERSONS COMPOSING
BORROWERS, OR OTHERWISE, THE PROVISIONS OF THIS SECTION 2.14 WILL FORTHWITH BE
REINSTATED IN EFFECT, AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


(H)                                 EACH OF THE PERSONS COMPOSING BORROWERS
HEREBY AGREES THAT IT WILL NOT ENFORCE ANY OF ITS RIGHTS OF CONTRIBUTION OR
SUBROGATION AGAINST THE OTHER PERSONS COMPOSING BORROWERS WITH RESPECT TO ANY
LIABILITY INCURRED BY IT HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, ANY
PAYMENTS MADE BY IT TO THE AGENT OR THE LENDERS WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ANY COLLATERAL SECURITY THEREFOR UNTIL SUCH TIME AS ALL OF THE
OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH.  ANY CLAIM WHICH ANY BORROWER MAY
HAVE AGAINST ANY OTHER BORROWER WITH RESPECT TO ANY PAYMENTS TO ANY AGENT OR
LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS ARE HEREBY EXPRESSLY MADE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT, WITHOUT LIMITATION AS TO

21


--------------------------------------------------------------------------------



ANY INCREASES IN THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER, TO THE PRIOR
PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AND, IN THE EVENT OF ANY INSOLVENCY,
BANKRUPTCY, RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR
PROCEEDING UNDER THE LAWS OF ANY JURISDICTION RELATING TO ANY BORROWER, ITS
DEBTS OR ITS ASSETS, WHETHER VOLUNTARY OR INVOLUNTARY, ALL SUCH OBLIGATIONS
SHALL BE PAID IN FULL IN CASH BEFORE ANY PAYMENT OR DISTRIBUTION OF ANY
CHARACTER, WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY
OTHER BORROWER THEREFOR.


(I)                                     EACH OF THE PERSONS COMPOSING BORROWERS
HEREBY AGREES THAT, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
DEFAULT OR EVENT OF DEFAULT, THE PAYMENT OF ANY AMOUNTS DUE WITH RESPECT TO THE
INDEBTEDNESS OWING BY ANY BORROWER TO ANY OTHER BORROWER IS HEREBY SUBORDINATED
TO THE PRIOR PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.  EACH BORROWER HEREBY
AGREES THAT AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT OR
EVENT OF DEFAULT, SUCH BORROWER WILL NOT DEMAND, SUE FOR OR OTHERWISE ATTEMPT TO
COLLECT ANY INDEBTEDNESS OF ANY OTHER BORROWER OWING TO SUCH BORROWER UNTIL THE
OBLIGATIONS SHALL HAVE BEEN PAID IN FULL IN CASH.  IF, NOTWITHSTANDING THE
FOREGOING SENTENCE, SUCH BORROWER SHALL COLLECT, ENFORCE OR RECEIVE ANY AMOUNTS
IN RESPECT OF SUCH INDEBTEDNESS, SUCH AMOUNTS SHALL BE COLLECTED, ENFORCED AND
RECEIVED BY SUCH BORROWER AS TRUSTEE FOR THE AGENT, AND SUCH BORROWER SHALL
DELIVER ANY SUCH AMOUNTS TO AGENT FOR APPLICATION TO THE OBLIGATIONS IN
ACCORDANCE WITH THIS AGREEMENT.


3.                                      CONDITIONS; TERM OF AGREEMENT.

3.1                               Conditions Precedent to Initial Letter of
Credit.  The obligation of the Lender Group to issue the initial Letter of
Credit is subject to the fulfillment, to the satisfaction of Agent and its
counsel, of each of the following conditions on or before the Closing Date:


(A)                                  THE CLOSING DATE SHALL OCCUR ON OR BEFORE
JUNE 28, 2007;


(B)                                 AGENT SHALL HAVE RECEIVED AND FILED
FINANCING STATEMENTS;


(C)                                  AGENT SHALL HAVE RECEIVED THE GUARANTIES,
DULY EXECUTED, AND EACH SUCH DOCUMENT SHALL BE IN FULL FORCE AND EFFECT;


(D)                                 AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM
THE SECRETARY OR ASSISTANT SECRETARY OF EACH BORROWER AND GUARANTOR ATTESTING TO
THE RESOLUTIONS OF SUCH BORROWER’S AND GUARANTOR’S BOARD OF DIRECTORS
AUTHORIZING ITS EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH SUCH BORROWER AND GUARANTOR IS A PARTY AND
AUTHORIZING SPECIFIC OFFICERS OF SUCH BORROWER AND GUARANTOR TO EXECUTE THE
SAME;


(E)                                  AGENT SHALL HAVE RECEIVED COPIES OF EACH
BORROWER’S AND GUARANTOR’S GOVERNING DOCUMENTS, AS AMENDED, MODIFIED, OR
SUPPLEMENTED ON OR BEFORE THE CLOSING DATE, CERTIFIED BY THE SECRETARY OR
ASSISTANT SECRETARY OF EACH BORROWER AND GUARANTOR;


(F)                                    AGENT SHALL HAVE RECEIVED A CERTIFICATE
OF STATUS WITH RESPECT TO EACH BORROWER AND GUARANTOR, DATED WITHIN 10 DAYS OF
THE CLOSING DATE, SUCH CERTIFICATE TO BE ISSUED BY THE APPROPRIATE OFFICER OF
THE JURISDICTION OF ORGANIZATION OF EACH BORROWER AND GUARANTOR, WHICH
CERTIFICATE SHALL INDICATE THAT SUCH BORROWER AND GUARANTOR IS IN GOOD STANDING
IN SUCH JURISDICTION;

22


--------------------------------------------------------------------------------



(G)                                 AGENT SHALL HAVE RECEIVED AN OPINION OF
BORROWERS’ AND GUARANTORS’ COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO AGENT
IN ITS SOLE DISCRETION;


(H)                                 ALL OTHER DOCUMENTS AND LEGAL MATTERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN
DELIVERED, EXECUTED, OR RECORDED AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT AND ITS COUNSEL; AND


(I)                                     THE AGENT SHALL HAVE ENTERED INTO AN
INTERCREDITOR AGREEMENT WITH THE REVOLVING CREDIT AGENT ON TERMS REASONABLY
ACCEPTABLE TO THE AGENT.

3.2                               Conditions Precedent to all Letters of
Credit.  The following shall be conditions precedent to issuance of any Letter
of Credit hereunder:


(A)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH EXTENSION OF
CREDIT, AS THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE);


(B)                                 EXCEPT FOR GOOD FAITH DISPUTES BETWEEN A
BORROWER AND LANDLORDS, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT, NOR SHALL
EITHER RESULT FROM THE ISSUANCE THEREOF;


(C)                                  NO INJUNCTION, WRIT, RESTRAINING ORDER, OR
OTHER ORDER OF ANY NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE EXTENDING OF
SUCH CREDIT SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY GOVERNMENTAL
AUTHORITY AGAINST ANY BORROWER, THE LENDER GROUP OR ANY OF THEIR AFFILIATES;


(D)                                 THE AMOUNT OF ANY REQUESTED LETTER OF
CREDIT, TOGETHER WITH ALL LETTER OF CREDIT OUTSTANDINGS, SHALL NOT EXCEED THE
COMMITMENTS; AND


(E)                                  THIS AGREEMENT SHALL NOT HAVE BEEN
TERMINATED IN ACCORDANCE WITH SECTION 3.3.

3.3                               Term.  This Agreement shall terminate upon the
earliest of: (i) the date set forth in the Termination Notice, which date shall
be no earlier than two (2) Business Days after the latest expiry date of any
Letters of Credit; (ii) the date on which the Agent or the Agent, at the
direction of the Required Lenders, has given the Administrative Borrower notice
of termination; or (iii) the date on which the Revolving Credit Agreement
terminates or expires (the “Termination Date”).

3.4                               Effect of Termination.  On the earlier of the
Termination Date or receipt by the Agent of the Termination Notice, the Issuing
Bank’s commitment to issue new Letters of Credit and the Lenders’ obligations to
buy participations in the Letters of Credit shall immediately terminate without
notice or demand.  On the Termination Date, to the extent the Borrowers have not
provided cash collateral, releases, one or more back-to-back letters of credit
and/or other security reasonably acceptable to the Agent as contemplated by the
first sentence of Section 2.6, the Agent may direct the Revolving Credit Agent
to implement reserves pursuant to Section 2.1(c) of the Revolving Credit
Agreement as permitted by Section 9.1(l) hereof.

23


--------------------------------------------------------------------------------


4.                                      CREATION OF SECURITY INTEREST.

4.1                               Grant of Security Interests.  Each Borrower
hereby grants to Agent for the benefit of the Lender Group a continuing security
interest in all currently existing and hereafter acquired or arising Collateral
in order to secure prompt repayment of any and all Obligations and in order to
secure prompt performance by such Borrower of each of its covenants and duties
under the Loan Documents.  The security interests of Agent for the benefit of
the Lender Group in the Collateral shall attach to all Collateral without
further act on the part of the Lender Group or Borrowers.  Anything contained in
this Agreement or any other Loan Document to the contrary notwithstanding, and
other than: (a) sales of Inventory to buyers in the ordinary course of business,
(b) sales of Equipment in any 12 month period having an aggregate net book value
of $500,000 with the proceeds being applied to the debt due pursuant to the
Revolving Credit Agreement, and (c) sale or disposal of Collateral (other than
Inventory) in connection with the closing of Borrowers’ stores, Borrowers have
no authority, express or implied, to dispose of any item or portion of the
Collateral.

4.2                               Negotiable Collateral.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, Borrowers, immediately upon the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral to the Agent.

4.3                               Collection of Accounts, General Intangibles,
and Negotiable Collateral.  Upon the occurrence of an Event of Default, Agent or
Agent’s designee may (a) notify customers or Account Debtors of any Borrower
that the Accounts, General Intangibles, or Negotiable Collateral have been
assigned to Agent for the benefit of the Lender Group or that Agent for the
benefit of the Lender Group has a security interest therein, and (b) collect the
Accounts, General Intangibles, and Negotiable Collateral directly and charge the
collection costs and expenses to the Loan Account.

4.4                               Delivery of Additional Documentation
Required.  At any time upon the request of Agent, Borrowers shall execute and
deliver to Agent all financing statements, continuation financing statements,
fixture filings, security agreements, pledges, assignments, control agreements,
endorsements of certificates of title, applications for title, affidavits,
reports, notices, schedules of accounts, letters of authority, and all other
documents that Agent reasonably may request, in form satisfactory to Agent, to
perfect and continue perfected the Liens of the Lender Group in the Collateral,
and in order to fully consummate all of the transactions contemplated hereby and
under the other the Loan Documents.

4.5                               Power of Attorney.  Each Borrower hereby
irrevocably makes, constitutes, and appoints Agent (and any of Agent’s officers,
employees, or agents designated by Agent) as such Borrower’s true and lawful
attorney, with power to (a) if any Borrower refuses to, or fails timely to
execute and deliver any of the documents described in Section 4.4, sign the name
of such Borrower on any of the documents described in Section 4.4, (b) at any
time that an Event of Default has occurred and is continuing or the Lender Group
deems itself insecure, sign such Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against Account Debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to Account
Debtors, (c) send requests for verification of Accounts, (d) endorse such
Borrower’s

24


--------------------------------------------------------------------------------


name on any Collection item that may come into the Lender Group’s possession,
(e) at any time that an Event of Default has occurred and is continuing or the
Lender Group deems itself insecure, notify the post office authorities to change
the address for delivery of such Borrower’s mail to an address designated by
Agent, to receive and open all mail addressed to such Borrower, and to retain
all mail relating to the Collateral and forward all other mail to such Borrower,
(f) at any time that an Event of Default has occurred and is continuing or the
Lender Group deems itself insecure, make, settle, and adjust all claims under
Borrowers’ policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (g) at any time that an Event of
Default has occurred and is continuing or Agent deems itself insecure, settle
and adjust disputes and claims respecting the Accounts directly with Account
Debtors, for amounts and upon terms that Agent determines to be reasonable, and
Agent may cause to be executed and delivered any documents and releases that
Agent determines to be necessary.  The appointment of Agent as each Borrower’s
attorney, and each and every one of Agent’s rights and powers, being coupled
with an interest, is irrevocable until all of the Obligations have been fully
and finally repaid and performed and the Lender Group’s obligation to extend
credit hereunder is terminated.

4.6                               Right to Inspect.  Agent (through any of its
officers, employees, or agents), shall have the right, from time to time
hereafter to inspect Books and to check, test, and appraise the Collateral in
order to verify Borrowers’ financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral.


5.                                      REPRESENTATIONS AND WARRANTIES.  IN
ORDER TO INDUCE THE LENDER GROUP TO ENTER INTO THIS AGREEMENT, EACH BORROWER
MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES WHICH SHALL BE TRUE, CORRECT,
AND COMPLETE IN ALL RESPECTS AS OF THE DATE HEREOF, AND SHALL BE TRUE, CORRECT,
AND COMPLETE IN ALL RESPECTS AS OF THE CLOSING DATE, AND AT AND AS OF THE DATE
OF THE ISSUANCE OF EACH LETTER OF CREDIT MADE THEREAFTER, AS THOUGH MADE ON AND
AS OF THE DATE OF SUCH LETTER OF CREDIT (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE) AND SUCH
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT:

5.1                               No Encumbrances.  Each Borrower has good and
indefeasible title to the Collateral, free and clear of Liens except for
Permitted Liens.

5.2                               Location of Inventory and Equipment.  The
Inventory (other than Inventory in transit) and Equipment are not stored with a
bailee, warehouseman, or similar party (without Agent’s prior written consent)
and are located only at the locations identified on Schedule 5.2 or otherwise
permitted by Section 6.11 of the Revolving Credit Agreement.

5.3                               Inventory Records.  Each Borrower keeps
correct and accurate records itemizing and describing the kind, type, quality
and quantity of its Inventory and each Borrower’s cost therefor in accordance
with the retail method of accounting.

5.4                               Location of Chief Executive Office; FEIN.  The
chief executive office of Borrowers is located at the address indicated in the
preamble to this Agreement and Parent’s FEIN is 31-1241495 and Services
Company’s FEIN is 20-0850965.

25


--------------------------------------------------------------------------------


5.5                               Due Organization and Qualification;
Subsidiaries.


(A)                                  EACH BORROWER IS DULY ORGANIZED AND
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION AND QUALIFIED AND LICENSED TO DO BUSINESS IN, AND IN GOOD STANDING
IN, ANY STATE WHERE THE FAILURE TO BE SO LICENSED OR QUALIFIED REASONABLY COULD
BE EXPECTED TO CAUSE A MATERIAL ADVERSE CHANGE.


(B)                                 SET FORTH ON SCHEDULE 5.5 IS A COMPLETE AND
ACCURATE LIST OF EACH BORROWER’S DIRECT AND INDIRECT SUBSIDIARIES, SHOWING: (I)
THE JURISDICTION OF THEIR INCORPORATION; (II) THE NUMBER OF SHARES OF EACH CLASS
OF COMMON AND PREFERRED STOCK AUTHORIZED FOR EACH OF SUCH SUBSIDIARIES; AND
(III) THE NUMBER AND THE PERCENTAGE OF THE OUTSTANDING SHARES OF EACH SUCH CLASS
OWNED DIRECTLY OR INDIRECTLY BY THE APPLICABLE BORROWER.  ALL OF THE OUTSTANDING
CAPITAL STOCK OF EACH SUCH SUBSIDIARY HAS BEEN VALIDLY ISSUED AND IS FULLY PAID
AND NON-ASSESSABLE.


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 5.5, NO
CAPITAL STOCK (OR ANY SECURITIES, INSTRUMENTS, WARRANTS, OPTIONS, PURCHASE
RIGHTS, CONVERSION OR EXCHANGE RIGHTS, CALLS, COMMITMENTS OR CLAIMS OF ANY
CHARACTER CONVERTIBLE INTO OR EXERCISABLE FOR CAPITAL STOCK) OF ANY DIRECT OR
INDIRECT SUBSIDIARY OF ANY BORROWER IS SUBJECT TO THE ISSUANCE OF ANY SECURITY,
INSTRUMENT, WARRANT, OPTION, PURCHASE RIGHT, CONVERSION OR EXCHANGE RIGHT, CALL,
COMMITMENT OR CLAIM OF ANY RIGHT, TITLE, OR INTEREST THEREIN OR THERETO.

5.6                               Due Authorization; No Conflict. (a) The
execution and delivery by each Borrower of each Loan Document to which it is a
party; each Borrower’s consummation of the transactions contemplated by such
Loan Documents; each Borrower’s performance under those of the Loan Documents to
which it is a party:

(I)                                     HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION.

(II)                                  DOES NOT, AND WILL NOT, CONTRAVENE IN ANY
MATERIAL RESPECT ANY PROVISION OF ANY REQUIREMENT OF LAW OR OBLIGATION OF THAT
BORROWER.

(III)                               WILL NOT RESULT IN THE CREATION OR
IMPOSITION OF, OR THE OBLIGATION TO CREATE OR IMPOSE, ANY LIEN UPON ANY ASSETS
OF THAT BORROWER PURSUANT TO ANY REQUIREMENT OF LAW OR OBLIGATION, EXCEPT
PURSUANT TO THE LOAN DOCUMENTS.


(B)                                 THE LOAN DOCUMENTS HAVE BEEN DULY EXECUTED
AND DELIVERED BY EACH BORROWER AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS
OF EACH BORROWER, ENFORCEABLE AGAINST EACH BORROWER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.

5.7                               Litigation.  Except as set forth on Schedule
5.7, there are no actions or proceedings pending by or against Borrowers before
any court or administrative agency and Borrowers do not have knowledge or belief
of any pending, threatened, or imminent litigation, governmental investigations,
or claims, complaints, actions, or prosecutions involving Borrowers or any
guarantor of the Obligations, except for: (a) ongoing collection matters in
which Borrowers are the plaintiff; and (b) current matters that, if decided
adversely to Borrowers, would not materially impair the prospect of repayment of
the Obligations or materially impair the value or priority of the Lender Group’s
security interests in the Collateral.

26


--------------------------------------------------------------------------------



5.8                         NO MATERIAL ADVERSE CHANGE.  ALL FINANCIAL
STATEMENTS RELATING TO BORROWERS OR ANY GUARANTOR OF THE OBLIGATIONS THAT HAVE
BEEN DELIVERED BY BORROWERS TO THE LENDER GROUP HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP (EXCEPT AS MAY BE DIRECTLY IMPACTED BY THE STOCK OPTION ISSUE AND, IN
THE CASE OF UNAUDITED FINANCIAL STATEMENTS, FOR THE LACK OF FOOTNOTES AND BEING
SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) AND FAIRLY PRESENT BORROWERS’ (OR SUCH
GUARANTOR’S, AS APPLICABLE) FINANCIAL CONDITION AS OF THE DATE THEREOF AND
BORROWERS’ RESULTS OF OPERATIONS FOR THE PERIOD THEN ENDED.  THERE HAS NOT BEEN
A MATERIAL ADVERSE CHANGE WITH RESPECT TO BORROWERS (OR SUCH GUARANTOR, AS
APPLICABLE) SINCE THE DATE OF THE LATEST FINANCIAL STATEMENTS SUBMITTED TO THE
LENDER GROUP ON OR BEFORE THE CLOSING DATE.

5.9                               Fraudulent Transfer.


(A)                                  EACH BORROWER AND EACH SUBSIDIARY OF A
BORROWER IS SOLVENT.


(B)                                 NO TRANSFER OF PROPERTY IS BEING MADE BY ANY
BORROWER OR ANY SUBSIDIARY OF A BORROWER AND NO OBLIGATION IS BEING INCURRED BY
ANY BORROWER OR ANY SUBSIDIARY OF A BORROWER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITH THE INTENT TO
HINDER, DELAY, OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS OF BORROWERS OR
THEIR SUBSIDIARIES.


6.                                      AFFIRMATIVE COVENANTS.  EACH BORROWER
COVENANTS AND AGREES THAT, SO LONG AS ANY CREDIT HEREUNDER SHALL BE AVAILABLE
AND UNTIL FULL AND FINAL PAYMENT OF THE OBLIGATIONS,  BORROWERS SHALL COMPLY
WITH EACH AND EVERY AFFIRMATIVE COVENANT SET FORTH IN THE REVOLVING CREDIT
AGREEMENT, EACH OF WHICH IS HEREBY INCORPORATED BY REFERENCE.  DELIVERY BY THE
BORROWERS TO THE REVOLVING CREDIT AGENT OF ANY FINANCIAL STATEMENTS, REPORTS, OR
CERTIFICATES IN CONNECTION WITH THE REVOLVING CREDIT AGREEMENT SHALL BE DEEMED
DELIVERY TO THE AGENT HEREUNDER.


7.                                      NEGATIVE COVENANTS.  EACH BORROWER
COVENANTS AND AGREES THAT, SO LONG AS ANY CREDIT HEREUNDER SHALL BE AVAILABLE
AND UNTIL FULL AND FINAL PAYMENT OF THE OBLIGATIONS, BORROWERS WILL NOT DO ANY
OF THE FOLLOWING:

7.1                               Indebtedness.  Create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except:


(A)                                  INDEBTEDNESS EVIDENCED BY THIS AGREEMENT;


(B)                                 INDEBTEDNESS SET FORTH IN SCHEDULE 7.1;


(C)                                  INDEBTEDNESS SECURED BY PERMITTED LIENS;


(D)                                 REFINANCINGS, RENEWALS, OR EXTENSIONS OF
INDEBTEDNESS PERMITTED UNDER CLAUSES (B) AND (C) OF THIS SECTION 7.1 (AND
CONTINUANCE OR RENEWAL OF ANY PERMITTED LIENS ASSOCIATED THEREWITH) SO LONG AS:
(I) THE TERMS AND CONDITIONS OF SUCH REFINANCINGS, RENEWALS, OR EXTENSIONS DO
NOT MATERIALLY IMPAIR THE PROSPECTS OF REPAYMENT OF THE OBLIGATIONS BY
BORROWERS, (II) THE NET CASH PROCEEDS OF SUCH REFINANCINGS, RENEWALS, OR
EXTENSIONS DO NOT RESULT IN AN INCREASE IN THE AGGREGATE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SO REFINANCED, RENEWED, OR EXTENDED, (III) SUCH REFINANCINGS,
RENEWALS, REFUNDINGS, OR EXTENSIONS DO NOT RESULT IN A SHORTENING

27


--------------------------------------------------------------------------------



OF THE AVERAGE WEIGHTED MATURITY OF THE INDEBTEDNESS SO REFINANCED, RENEWED, OR
EXTENDED, AND (IV) TO THE EXTENT THAT INDEBTEDNESS THAT IS REFINANCED WAS
SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS, THEN THE SUBORDINATION
TERMS AND CONDITIONS OF THE REFINANCING INDEBTEDNESS MUST BE AT LEAST AS
FAVORABLE TO THE LENDER GROUP AS THOSE APPLICABLE TO THE REFINANCED
INDEBTEDNESS;


(E)                                  LEASES, WHETHER OPERATING LEASES OR CAPITAL
LEASES OF EXISTING OR AFTER ACQUIRED EQUIPMENT, INCLUDING, WITHOUT LIMITATION,
THE ALABAMA CAPITAL LEASE;


(F)                                    INDEBTEDNESS SUBORDINATED TO THE
OBLIGATIONS ON TERMS AND CONDITIONS SATISFACTORY TO AGENT;


(G)                                 INTERCOMPANY INDEBTEDNESS BETWEEN AND AMONG
BORROWERS AND GUARANTORS, WHICH INDEBTEDNESS SHALL (I) BE EVIDENCED BY SUCH
DOCUMENTATION AS AGENT MAY REASONABLY REQUIRE, (II) CONSTITUTE “COLLATERAL”
UNDER THIS AGREEMENT, (III) BE ON TERMS (INCLUDING SUBORDINATION TERMS)
REASONABLY ACCEPTABLE TO AGENT, AND (IV) BE OTHERWISE PERMITTED UNDER THE
PROVISIONS OF SECTION 7.11;


(H)                                 ANY LIABILITY OR OBLIGATION OF ANY BORROWER
TO ANY OTHER BORROWER OR TO ANY AFFILIATE OF ANY BORROWER, AND ANY LIABILITY OR
OBLIGATION OF ANY AFFILIATE OF ANY BORROWER TO ANY BORROWER OR TO ANY OTHER
AFFILIATE OF ANY BORROWER, TO REIMBURSE OR SHARE THE COSTS OF ANY SERVICES OR
THIRD PARTY EXPENSES IN ACCORDANCE WITH THE TERMS OF THE INTERCOMPANY SERVICES
AGREEMENT OR ANY SIMILAR INTERCOMPANY COST-SHARING AGREEMENT OR ARRANGEMENT,
PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD ARISE
THEREFROM; 


(I)                                     INDEBTEDNESS INCURRED PURSUANT TO THE
REVOLVING CREDIT AGREEMENT; AND


(J)                                     INDEBTEDNESS INCURRED IN CONNECTION WITH
THE ALABAMA SALE-LEASEBACK TRANSACTION.

7.2                               Liens.  Create, incur, assume, or permit to
exist, directly or indirectly, any Lien on or with respect to any of its
property or assets, of any kind, whether now owned or hereafter acquired, or any
income or profits therefrom, except for Permitted Liens (including Liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is refinanced under Section 7.1(d) and so long as the replacement Liens only
encumber those assets or property that secured the original Indebtedness).

7.3                               Restrictions on Fundamental Changes.  Without
Required Lenders’ prior written consent, enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its capital stock, or
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), provided that Borrowers shall be permitted to liquidate or
dissolve Twin Brook at any time upon prior written notice to Agent, provided
further that before, or within three (3) Business Days after, the liquidation or
dissolution of Twin Brook, Twin Brook shall have contributed all of its assets
to Parent and Parent shall have caused the former assets of Twin Brook,
including, without limitation, the equity interests in Services Company, to be
pledged to Agent for the benefit of the Lender Group.  In the event of any
liquidation or dissolution of Twin Brook in accordance with the preceding
sentence, Twin Brook will automatically cease to be a Guarantor hereunder.

28


--------------------------------------------------------------------------------


7.4                               Disposal of Assets.  Convey, sell, lease,
assign, transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial portion of Borrowers’ properties or assets
other than (a) sales of Inventory to buyers in the ordinary course of Borrowers’
business as currently conducted, (b) sales of Equipment having a fair market
value, in the aggregate, of up to $500,000 in any Fiscal Year, (c) distributions
or transfers of some or all of the assets of Twin Brook to Parent, provided that
before, or within three (3) Business Days after, any such distribution or
transfer, Parent shall have caused the assets so distributed to be pledged to
Agent for the benefit of the Lender Group, and (d) as long as no Default or
Event of Default then exists or would arise therefrom, (x) the Alabama
Sale-Leaseback Transaction, provided that such sale is made for fair market
value and the Agent shall have received from the purchaser of the Real Property
subject to the Alabama Sale-Leaseback Transaction a Collateral Access Agreement
substantially in the form attached to the Revolving Credit Agreement as Exhibit
G-1, subject to such changes requested by the purchaser of the Real Property
subject to the Alabama Sale-Leaseback Transaction as shall be reasonably
acceptable to the Agent, and (y) the Alabama Capital Lease, provided that the
Agent shall have received from the lessor under the Alabama Capital Lease a
Collateral Access Agreement substantially in the form attached to the Revolving
Credit Agreement as Exhibit H-1, subject to such changes requested by the lessor
under the Alabama Capital Lease as shall be reasonably acceptable to the Agent.

7.5                               Change Name.  Change any Borrower’s name,
FEIN, corporate structure (within the meaning of Section 9-402(7) of the Code),
state or organization or identity, or add any new fictitious name.

7.6                               Guarantee.  Guarantee or otherwise become in
any way liable with respect to the obligations of any third Person except (i) by
endorsement of instruments or items of payment for deposit to the account of
Borrowers or which are transmitted or turned over to Agent; (ii) guarantee and
indemnification obligations to the Walt Disney Companies in accordance with the
Acquisition Agreement and the TCP Guaranty and Commitment (as defined in the
Acquisition Agreement); and (iii) indemnification obligations to the Walt Disney
Companies pursuant to the Disney License Agreement (as to which, the Borrowers
are subject to the restrictions set forth in Section 7.16, below).

7.7                               Nature of Business.  Make any change in the
principal nature of Borrower’s business, other than in connection with the
consummation of the Disney Stores Transaction.

7.8                               Prepayments and Amendments.


(A)                                  EXCEPT IN CONNECTION WITH A REFINANCING
PERMITTED BY SECTION 7.1(D), PREPAY, REDEEM, RETIRE, DEFEASE, PURCHASE, OR
OTHERWISE ACQUIRE ANY INDEBTEDNESS OWING TO ANY THIRD PERSON, OTHER THAN THE
OBLIGATIONS IN ACCORDANCE WITH THIS AGREEMENT, AND


(B)                                 DIRECTLY OR INDIRECTLY, AMEND, MODIFY,
ALTER, INCREASE, OR CHANGE ANY OF THE TERMS OR CONDITIONS OF ANY AGREEMENT,
INSTRUMENT, DOCUMENT, INDENTURE, OR OTHER WRITING EVIDENCING OR CONCERNING
INDEBTEDNESS PERMITTED UNDER SECTIONS 7.1(B), (C), OR (D).

29


--------------------------------------------------------------------------------


7.9                               Change of Control.  Except for transfers of
shares by Parent’s existing shareholders to members of their immediate family,
cause, permit, or suffer, directly or indirectly, any Change of Control.

7.10                        Accounting Methods.  Modify or change its method of
accounting or enter into, modify, or terminate any agreement currently existing,
or at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrowers’ accounting records
without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Borrowers’ financial condition.  Each
Borrower waives the right to assert a confidential relationship, if any, it may
have with any accounting firm or service bureau in connection with any
information requested by Agent pursuant to or in accordance with this Agreement,
and agrees that Agent may contact directly any such accounting firm or service
bureau in order to obtain such information.

7.11                        Advances, Investments and Loans.  Make any
investment except:


(A)                                  INVESTMENTS IN CASH AND CASH EQUIVALENTS
AND EQUITY INVESTMENTS IN SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED $1,000,000 IN
THE AGGREGATE IN ANY FISCAL YEAR, (INCLUDING NOT MORE THAN $750,000 TO TWIN
BROOK IN ANY FISCAL YEAR);


(B)                                 SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, OR WOULD OCCUR AS A CONSEQUENCE THEREOF, PARENT AND
ITS SUBSIDIARIES MAY (I) MAKE LOANS AND ADVANCES TO EMPLOYEES FOR MOVING AND
TRAVEL EXPENSES AND OTHER SIMILAR EXPENSES, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS, AND (II) MAKE OTHER LOANS AND ADVANCES TO
DIRECTORS, OFFICERS, EMPLOYEES AND VENDORS, (A) SO LONG AS, AS OF THE END OF
EACH OF THE THREE MONTHS PRECEDING SUCH LOAN OR ADVANCE AND ON SUCH DATE AFTER
TAKING INTO ACCOUNT THE PARTICULAR LOAN OR ADVANCE AND (B) SUCH LOANS AND
ADVANCES IN THE AGGREGATE SHALL NOT EXCEED, $6,000,000 OUTSTANDING AT ANY ONE
TIME;


(C)                                  INVESTMENTS IN EXISTENCE ON THE DATE HEREOF
AND SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR
WOULD OCCUR AS A CONSEQUENCE THEREOF, EXTENSIONS, RENEWALS, MODIFICATIONS,
RESTATEMENTS OR REPLACEMENTS THEREOF SO LONG AS THE AGGREGATE DOLLAR AMOUNT OF
ALL SUCH EXTENSIONS, RENEWALS, MODIFICATIONS, RESTATEMENTS, OR REPLACEMENTS DOES
NOT EXCEED THE AMOUNT OF SUCH INVESTMENTS IN EXISTENCE ON THE DATE HEREOF;


(D)                                 SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, OR WOULD OCCUR AS A CONSEQUENCE THEREOF, PARENT MAY
MAKE LOANS AND ADVANCES TO ITS SUBSIDIARIES IN THE AGGREGATE AMOUNT OF
$5,000,000 OUTSTANDING AT ANY ONE TIME;


(E)                                  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, OR WOULD OCCUR AS A CONSEQUENCE THEREOF, PARENT MAY
MAKE INVESTMENTS IN HOOP HOLDINGS, LLC, HOOP RETAIL STORES, LLC AND/OR HOOP
CANADA, INC. (I) SOLELY FOR THE PURPOSE OF PAYMENT OR FINANCING OF CAPITAL
EXPENDITURES AND/OR REIMBURSEMENT FOR CAPITAL EXPENDITURES MADE BY HOOP
HOLDINGS, LLC, HOOP RETAIL STORES, LLC AND/OR HOOP CANADA, INC. IN THE THEN
CURRENT FISCAL YEAR, WHICH ARE REQUIRED TO BE MADE PURSUANT TO THE DISNEY
LICENSE AGREEMENT, AND (II) OTHER INVESTMENTS OR CAPITAL CONTRIBUTIONS WHICH ARE
REQUIRED TO BE MADE PURSUANT TO THE TCP GUARANTY

30


--------------------------------------------------------------------------------



AND COMMITMENT (AS EACH OF THOSE TERMS IS DEFINED IN THE ACQUISITION AGREEMENT);
PROVIDED THAT THE AGGREGATE AMOUNT OF THE INVESTMENTS MADE PURSUANT TO CLAUSE
(I) OF THIS SECTION 7.11(E) IN ANY FISCAL YEAR SHALL NOT EXCEED THE AMOUNT SET
FORTH FOR SUCH FISCAL YEAR IN THE SECOND TABLE IN SECTION 7.19(B) OF THE
REVOLVING CREDIT AGREEMENT; PROVIDED FURTHER THAT IN NO EVENT SHALL THE
AGGREGATE AMOUNT OF THE INVESTMENTS MADE PURSUANT TO CLAUSES (I) AND (II) OF
THIS SECTION 7.11(E) EXCEED $175,000,000.00 IN THE AGGREGATE DURING THE TERM OF
THE REVOLVING CREDIT AGREEMENT OR ANY EXTENSIONS OR RENEWALS THEREOF; PROVIDED
FURTHER THAT THE BORROWERS SHALL PROVIDE THE AGENT WITH SUCH DOCUMENTATION AS
THE AGENT SHALL REASONABLY REQUEST FROM TIME TO TIME TO EVIDENCE ANY CAPITAL
EXPENDITURES BEING FINANCED AND/OR REIMBURSED BY MEANS OF THE INVESTMENTS MADE
PURSUANT TO CLAUSE (I) OF THIS SECTION 7.11(E); PROVIDED FURTHER THAT
INVESTMENTS IN HOOP CANADA, INC. MADE PURSUANT TO THIS SECTION 7.11(E) SHALL NOT
EXCEED $12,500,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT OR ANY
EXTENSIONS OR RENEWALS THEREOF;


(F)                                    INTERCOMPANY LOANS AND ADVANCES OR OTHER
INTERCOMPANY INDEBTEDNESS (I) EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 7.11(F) HEREOF, (II) HEREAFTER MADE BY ANY BORROWER TO ANY OTHER
BORROWER OR GUARANTOR, OR (III) HEREAFTER MADE BY ANY GUARANTOR TO ANY BORROWER
OR ANY OTHER GUARANTOR, PROVIDED THAT SUCH INTERCOMPANY LOANS, ADVANCES OR OTHER
INTERCOMPANY INDEBTEDNESS SHALL (X) BE EVIDENCED BY SUCH DOCUMENTATION AS AGENT
MAY REASONABLY REQUIRE, (Y) CONSTITUTE “COLLATERAL” UNDER THIS AGREEMENT, AND
(Z) BE ON TERMS (INCLUDING SUBORDINATION TERMS) REASONABLY ACCEPTABLE TO AGENT;
AND


(G)                                 INTERCOMPANY LOANS AND ADVANCES OR OTHER
INTERCOMPANY INDEBTEDNESS PERMITTED BY SECTION 7.1(H).

7.12                        Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of any Borrower except for:  (a) transactions that are in the ordinary
course of such Borrower’s business, upon fair and reasonable terms, that are
fully disclosed to Agent, and that are no less favorable to such Borrower than
would be obtained in arm’s length transaction with a non-Affiliate; (b) the
employment agreement between Parent and Ezra Dabah; (c) transactions in
connection with the Disney Stores Transaction, as otherwise contemplated by, and
specified in this Agreement; (d) payment of insurance premiums to Twin Brook in
an amount not to exceed $750,000 in any Fiscal Year; (e) transactions between
Parent and Services Company in the ordinary course of business; and (f) (i) any
intercompany Indebtedness permitted by Section 7.1(g), (ii) any intercompany
loans and advances or other intercompany Indebtedness permitted by Sections
7.11(f) or 7.11(g), and (iii) any investments permitted by Section 7.11(e).

7.13                        Suspension.  Suspend or go out of a substantial
portion of their business.

31


--------------------------------------------------------------------------------


7.14                        Change in Location of Chief Executive Office;
Inventory and Equipment with Bailees.  Relocate its chief executive office to a
new location without providing 30 days prior written notification thereof to
Agent and so long as, at the time of such written notification, Borrowers
provide any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Lien (for the benefit of the Lender Group) and
also provides to Agent a Collateral Access Agreement with respect to such new
location.  The Inventory and Equipment shall not at any time now or hereafter be
stored with a bailee, warehouseman, or similar party without Agent’s prior
written consent.


8.                                      EVENTS OF DEFAULT.  ANY ONE OR MORE OF
THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT (EACH, AN “EVENT OF
DEFAULT”) UNDER THIS AGREEMENT:


(A)                                  IF ANY BORROWER FAILS TO PAY WHEN DUE AND
PAYABLE OR WHEN DECLARED DUE AND PAYABLE, ANY PORTION OF THE OBLIGATIONS
(WHETHER OF L/C DISBURSEMENTS, PRINCIPAL, INTEREST, LETTER OF CREDIT FEES
(INCLUDING ANY INTEREST OR LETTER OF CREDIT FEES WHICH, BUT FOR THE PROVISIONS
OF THE BANKRUPTCY CODE, WOULD HAVE ACCRUED ON SUCH AMOUNTS), FEES AND CHARGES
DUE THE LENDER GROUP, REIMBURSEMENT OF LENDER GROUP EXPENSES, OR OTHER AMOUNTS
CONSTITUTING OBLIGATIONS);


(B)                                 IF ANY BORROWER FAILS OR NEGLECTS TO
PERFORM, KEEP, OR OBSERVE ANY TERM, PROVISION, CONDITION, COVENANT, OR AGREEMENT
CONTAINED IN THIS AGREEMENT, IN ANY OF THE LOAN DOCUMENTS, OR IN ANY OTHER
PRESENT OR FUTURE AGREEMENT AMONG BORROWERS AND THE LENDER GROUP; PROVIDED,
HOWEVER, THAT BORROWERS’ FAILURE OR NEGLECT TO COMPLY WITH ARTICLE 6 HEREOF
SHALL NOT CONSTITUTE AN EVENT OF DEFAULT HEREUNDER UNLESS SUCH FAILURE OR
NEGLECT CONTINUES FOR FIVE DAYS OR MORE.


(C)                                  IF THERE IS A MATERIAL IMPAIRMENT OF THE
PROSPECT OF REPAYMENT OF ANY PORTION OF THE OBLIGATIONS OWING TO THE LENDER
GROUP OR A MATERIAL IMPAIRMENT OF THE VALUE OR PRIORITY OF THE LENDER GROUP’S
SECURITY INTERESTS IN THE COLLATERAL;


(D)                                 IF ANY MATERIAL PORTION OF BORROWERS’
PROPERTIES OR ASSETS IS ATTACHED, SEIZED, SUBJECTED TO A WRIT OR DISTRESS
WARRANT, OR IS LEVIED UPON, OR COMES INTO THE POSSESSION OF ANY THIRD PERSON;


(E)                                  IF AN INSOLVENCY PROCEEDING IS COMMENCED BY
ANY BORROWER;


(F)                                    IF AN INSOLVENCY PROCEEDING IS COMMENCED
AGAINST ANY BORROWER AND ANY OF THE FOLLOWING EVENTS OCCUR: (A) SUCH BORROWER
CONSENTS TO THE INSTITUTION OF THE INSOLVENCY PROCEEDING AGAINST IT; (B) THE
PETITION COMMENCING THE INSOLVENCY PROCEEDING IS NOT TIMELY CONTROVERTED; (C)
THE PETITION COMMENCING THE INSOLVENCY PROCEEDING IS NOT DISMISSED WITHIN 45
CALENDAR DAYS OF THE DATE OF THE FILING THEREOF; PROVIDED, HOWEVER, THAT, DURING
THE PENDENCY OF SUCH PERIOD, THE LENDER GROUP SHALL BE RELIEVED OF ITS
OBLIGATION TO EXTEND CREDIT HEREUNDER; (D) AN INTERIM TRUSTEE IS APPOINTED TO
TAKE POSSESSION OF ALL OR A SUBSTANTIAL PORTION OF THE PROPERTIES OR ASSETS OF,
OR TO OPERATE ALL OR ANY SUBSTANTIAL PORTION OF THE BUSINESS OF, SUCH BORROWER;
OR (E) AN ORDER FOR RELIEF SHALL HAVE BEEN ISSUED OR ENTERED THEREIN;


(G)                                 IF ANY BORROWER IS ENJOINED, RESTRAINED, OR
IN ANY WAY PREVENTED BY COURT ORDER FROM CONTINUING TO CONDUCT ALL OR ANY
MATERIAL PART OF ITS BUSINESS AFFAIRS;

32


--------------------------------------------------------------------------------



(H)                                 IF A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS
FILED OF RECORD WITH RESPECT TO ANY OF ANY BORROWER’S PROPERTIES OR ASSETS BY
THE UNITED STATES GOVERNMENT, OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY
THEREOF, OR BY ANY STATE, COUNTY, MUNICIPAL, OR GOVERNMENTAL AGENCY, OR IF ANY
TAXES OR DEBTS OWING AT ANY TIME HEREAFTER TO ANY ONE OR MORE OF SUCH ENTITIES
BECOMES A LIEN, WHETHER CHOATE OR OTHERWISE, UPON ANY OF ANY BORROWER’S
PROPERTIES OR ASSETS AND THE SAME IS NOT PAID ON THE PAYMENT DATE THEREOF;


(I)                                     IF (A) AN ACTION OR PROCEEDING IS
BROUGHT AGAINST ANY BORROWER WHICH IS REASONABLY LIKELY TO BE DECIDED ADVERSELY
TO SUCH BORROWER, AND SUCH ADVERSE DECISION WOULD MATERIALLY IMPAIR THE PROSPECT
OF REPAYMENT OF THE OBLIGATIONS OR MATERIALLY IMPAIR THE VALUE OR PRIORITY OF
THE LENDER GROUP’S SECURITY INTERESTS IN THE COLLATERAL, OR (B) IF A JUDGMENT OR
OTHER CLAIM IN EXCESS OF $500,000 BECOMES A LIEN OR ENCUMBRANCE UPON ANY
MATERIAL PORTION OF ANY BORROWER’S PROPERTIES OR ASSETS AND SHALL REMAIN
OUTSTANDING 30 DAYS OR LONGER;


(J)                                     IF THERE IS A DEFAULT IN AN AGREEMENT
INVOLVING INDEBTEDNESS OF $500,000, OR MORE, OR ANY MATERIAL AGREEMENT TO WHICH
ANY BORROWER IS A PARTY WITH ONE OR MORE THIRD PERSONS RESULTING IN A RIGHT BY
SUCH THIRD PERSONS, IRRESPECTIVE OF WHETHER EXERCISED, TO ACCELERATE THE
MATURITY OF SUCH BORROWER’S OBLIGATIONS THEREUNDER;


(K)                                  IF ANY BORROWER MAKES ANY PAYMENT ON
ACCOUNT OF INDEBTEDNESS THAT HAS BEEN CONTRACTUALLY SUBORDINATED IN RIGHT OF
PAYMENT TO THE PAYMENT OF THE OBLIGATIONS, EXCEPT TO THE EXTENT SUCH PAYMENT IS
PERMITTED BY THE TERMS OF THE SUBORDINATION PROVISIONS APPLICABLE TO SUCH
INDEBTEDNESS;


(L)                                     IF ANY MATERIAL MISSTATEMENT OR
MISREPRESENTATION EXISTS NOW OR HEREAFTER IN ANY WARRANTY, REPRESENTATION,
STATEMENT, OR REPORT MADE TO THE LENDER GROUP BY ANY BORROWER OR ANY OFFICER,
EMPLOYEE, AGENT, OR DIRECTOR OF ANY BORROWER, OR IF ANY SUCH WARRANTY OR
REPRESENTATION IS WITHDRAWN;


(M)                               IF THE OBLIGATION OF ANY GUARANTOR UNDER ITS
GUARANTY OR OTHER THIRD PERSON UNDER ANY LOAN DOCUMENT IS LIMITED OR TERMINATED
BY OPERATION OF LAW OR BY THE GUARANTOR OR OTHER THIRD PERSON THEREUNDER, OR ANY
SUCH GUARANTOR OR OTHER THIRD PERSON BECOMES THE SUBJECT OF AN INSOLVENCY
PROCEEDING; OR


(N)                                 IF ANY “EVENT OF DEFAULT” OCCURS UNDER THE
REVOLVING CREDIT AGREEMENT, (OTHER THAN ANY SUCH “EVENT OF DEFAULT” THAT HAS
BEEN WAIVED IN WRITING BY THE REVOLVING CREDIT AGENT AND THE “REQUIRED LENDERS”
UNDER THE REVOLVING CREDIT AGREEMENT).


9.                                      THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1                               Rights and Remedies. 

Upon the occurrence, and during the continuation, of an Event of Default Agent
may, or, at the request of the Required Lenders shall, pursuant to Sections 17.4
and 17.5, without notice of its election and without demand, do any one or more
of the following, all of which are authorized by Borrowers:

33


--------------------------------------------------------------------------------



(A)                                  DECLARE ALL OBLIGATIONS, WHETHER EVIDENCED
BY THIS AGREEMENT, BY ANY OF THE OTHER LOAN DOCUMENTS, OR OTHERWISE, IMMEDIATELY
DUE AND PAYABLE;


(B)                                 SETTLE OR ADJUST DISPUTES AND CLAIMS
DIRECTLY WITH ACCOUNT DEBTORS FOR AMOUNTS AND UPON TERMS WHICH AGENT CONSIDERS
ADVISABLE, AND IN SUCH CASES, AGENT WILL CREDIT BORROWERS’ LOAN ACCOUNT WITH
ONLY THE NET AMOUNTS RECEIVED BY AGENT IN PAYMENT OF SUCH DISPUTED ACCOUNTS
AFTER DEDUCTING ALL LENDER GROUP EXPENSES INCURRED OR EXPENDED IN CONNECTION
THEREWITH;


(C)                                  CAUSE BORROWERS TO HOLD ALL RETURNED
INVENTORY IN TRUST FOR THE LENDER GROUP, SEGREGATE ALL RETURNED INVENTORY FROM
ALL OTHER PROPERTY OF BORROWERS OR IN BORROWERS’ POSSESSION AND CONSPICUOUSLY
LABEL SAID RETURNED INVENTORY AS THE PROPERTY OF THE LENDER GROUP;


(D)                                 WITHOUT NOTICE TO OR DEMAND UPON BORROWERS
OR ANY GUARANTOR, MAKE SUCH PAYMENTS AND DO SUCH ACTS AS AGENT CONSIDERS
NECESSARY OR REASONABLE TO PROTECT ITS SECURITY INTERESTS IN THE COLLATERAL. 
EACH BORROWER AGREES TO ASSEMBLE THE COLLATERAL IF AGENT SO REQUIRES, AND TO
MAKE THE COLLATERAL AVAILABLE TO AGENT AS AGENT MAY DESIGNATE.  EACH BORROWER
AUTHORIZES AGENT TO ENTER THE PREMISES WHERE THE COLLATERAL IS LOCATED, TO TAKE
AND MAINTAIN POSSESSION OF THE COLLATERAL, OR ANY PART OF IT, AND TO PAY,
PURCHASE, CONTEST, OR COMPROMISE ANY ENCUMBRANCE, CHARGE, OR LIEN THAT IN
AGENT’S DETERMINATION APPEARS TO CONFLICT WITH THE LIENS OF AGENT (FOR THE
BENEFIT OF THE LENDER GROUP) IN THE COLLATERAL AND TO PAY ALL EXPENSES INCURRED
IN CONNECTION THEREWITH.  WITH RESPECT TO ANY OF BORROWERS’ OWNED OR LEASED
PREMISES, BORROWERS HEREBY GRANT AGENT A LICENSE TO ENTER INTO POSSESSION OF
SUCH PREMISES AND TO OCCUPY THE SAME, WITHOUT CHARGE, FOR UP TO 120 DAYS IN
ORDER TO EXERCISE ANY OF THE LENDER GROUP’S RIGHTS OR REMEDIES PROVIDED HEREIN,
AT LAW, IN EQUITY, OR OTHERWISE;


(E)                                  WITHOUT NOTICE TO BORROWERS (SUCH NOTICE
BEING EXPRESSLY WAIVED), AND WITHOUT CONSTITUTING A RETENTION OF ANY COLLATERAL
IN SATISFACTION OF AN OBLIGATION (WITHIN THE MEANING OF SECTION 9-505 OF THE
CODE), SET OFF AND APPLY TO THE OBLIGATIONS ANY AND ALL (I) BALANCES AND
DEPOSITS OF BORROWERS HELD BY THE LENDER GROUP, OR (II) INDEBTEDNESS AT ANY TIME
OWING TO OR FOR THE CREDIT OR THE ACCOUNT OF BORROWERS HELD BY THE LENDER GROUP;


(F)                                    HOLD, AS CASH COLLATERAL, ANY AND ALL
BALANCES AND DEPOSITS OF BORROWERS HELD BY THE LENDER GROUP TO SECURE THE FULL
AND FINAL REPAYMENT OF ALL OF THE OBLIGATIONS;


(G)                                 SHIP, RECLAIM, RECOVER, STORE, FINISH,
MAINTAIN, REPAIR, PREPARE FOR SALE, ADVERTISE FOR SALE, AND SELL (IN THE MANNER
PROVIDED FOR HEREIN) THE COLLATERAL.  AGENT IS HEREBY GRANTED A LICENSE OR OTHER
RIGHT TO USE, WITHOUT CHARGE, BORROWERS’ LABELS, PATENTS, COPYRIGHTS, RIGHTS OF
USE OF ANY NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND
ADVERTISING MATTER, OR ANY PROPERTY OF A SIMILAR NATURE, AS IT PERTAINS TO THE
COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY
COLLATERAL AND BORROWERS’ RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS
SHALL INURE TO THE LENDER GROUP’S BENEFIT;


(H)                                 SELL THE COLLATERAL AT EITHER A PUBLIC OR
PRIVATE SALE, OR BOTH, BY WAY OF ONE OR MORE CONTRACTS OR TRANSACTIONS, FOR CASH
OR ON TERMS, IN SUCH MANNER AND AT SUCH PLACES

34


--------------------------------------------------------------------------------



(INCLUDING BORROWERS’ PREMISES) AS AGENT DETERMINES IS COMMERCIALLY REASONABLE. 
IT IS NOT NECESSARY THAT THE COLLATERAL BE PRESENT AT ANY SUCH SALE;


(I)                                     AGENT SHALL GIVE NOTICE OF THE
DISPOSITION OF THE COLLATERAL AS FOLLOWS:

(A)                              AGENT SHALL GIVE ADMINISTRATIVE BORROWER AND
EACH HOLDER OF A SECURITY INTEREST IN THE COLLATERAL WHO HAS FILED WITH AGENT A
WRITTEN REQUEST FOR NOTICE, A NOTICE IN WRITING OF THE TIME AND PLACE OF PUBLIC
SALE, OR, IF THE SALE IS A PRIVATE SALE OR SOME OTHER DISPOSITION OTHER THAN A
PUBLIC SALE IS TO BE MADE OF THE COLLATERAL, THEN THE TIME ON OR AFTER WHICH THE
PRIVATE SALE OR OTHER DISPOSITION IS TO BE MADE;

(B)                                THE NOTICE SHALL BE PERSONALLY DELIVERED OR
MAILED, POSTAGE PREPAID, TO ADMINISTRATIVE BORROWER AS PROVIDED IN SECTION 12,
AT LEAST 10 DAYS BEFORE THE DATE FIXED FOR THE SALE, OR AT LEAST 10 DAYS BEFORE
THE DATE ON OR AFTER WHICH THE PRIVATE SALE OR OTHER DISPOSITION IS TO BE MADE;
NO NOTICE NEEDS TO BE GIVEN PRIOR TO THE DISPOSITION OF ANY PORTION OF THE
COLLATERAL THAT IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN VALUE OR THAT
IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET.  NOTICE TO PERSONS OTHER
THAN BORROWERS CLAIMING AN INTEREST IN THE COLLATERAL SHALL BE SENT TO SUCH
ADDRESSES AS THEY HAVE FURNISHED TO AGENT;

(C)                                IF THE SALE IS TO BE A PUBLIC SALE, AGENT
ALSO SHALL GIVE NOTICE OF THE TIME AND PLACE BY PUBLISHING A NOTICE ONE TIME AT
LEAST 10 DAYS BEFORE THE DATE OF THE SALE IN A NEWSPAPER OF GENERAL CIRCULATION
IN THE COUNTY IN WHICH THE SALE IS TO BE HELD;


(J)                                     AGENT MAY CREDIT BID AND PURCHASE AT ANY
PUBLIC SALE;


(K)                                  ANY DEFICIENCY THAT EXISTS AFTER
DISPOSITION OF THE COLLATERAL AS PROVIDED ABOVE WILL BE PAID IMMEDIATELY BY
BORROWERS.  ANY EXCESS WILL BE RETURNED, WITHOUT INTEREST AND SUBJECT TO THE
RIGHTS OF THIRD PERSONS, BY AGENT TO BORROWERS;


(L)                                     IN ACCORDANCE WITH SECTION 2.1(C) OF THE
REVOLVING CREDIT AGREEMENT, TO THE EXTENT THE BORROWERS HAVE NOT PROVIDED CASH
COLLATERAL, RELEASES, BACK-TO-BACK LETTERS OF CREDIT AND/OR OTHER SECURITY
REASONABLY ACCEPTABLE TO THE AGENT AS CONTEMPLATED BY THE FIRST SENTENCE OF
SECTION 2.6 HEREOF, AGENT MAY PROVIDE NOTICE TO THE REVOLVING CREDIT AGENT OF
THE OCCURRENCE OF AN EVENT OF DEFAULT AND INSTRUCT THE REVOLVING CREDIT AGENT TO
IMPLEMENT RESERVES UNDER THE REVOLVING CREDIT AGREEMENT IN AN AMOUNT UP TO THE
LETTER OF CREDIT OUTSTANDINGS HEREUNDER.

9.2                               Remedies Cumulative.  The Lender Group’s
rights and remedies under this Agreement, the Loan Documents, and all other
agreements shall be cumulative.  The Lender Group shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity.  No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver.  No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

35


--------------------------------------------------------------------------------


10.                               TAXES AND EXPENSES.  If Borrowers fail to pay
any monies (whether taxes, assessments, insurance premiums, or, in the case of
leased properties or assets, rents or other amounts payable under such leases)
due to third Persons, or fails to make any deposits or furnish any required
proof of payment or deposit, all as required under the terms of this Agreement,
then, to the extent that Agent determines that such failure by Borrowers could
result in a Material Adverse Change, in its discretion and without prior notice
to Borrowers, Agent may do any or all of the following:  (a) make payment of the
same or any part thereof; or (b) obtain and maintain insurance policies, and
take any action with respect to such policies as Agent deems prudent.  Any such
amounts paid by Agent shall constitute Lender Group Expenses.  Any such payments
made by Agent shall not constitute an agreement by the Lender Group to make
similar payments in the future or a waiver by the Lender Group of any Event of
Default under this Agreement.  Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.


11.                               WAIVERS; INDEMNIFICATION.

11.1                        Demand; Protest; etc.  Each Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by the Lender Group on which such Borrower may in any way be
liable.

11.2                        The Lender Group’s Liability for Collateral.  So
long as the Lender Group complies with its obligations, if any, under Section
9-207 of the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person.  All risk of loss,
damage, or destruction of the Collateral shall be borne by Borrowers.

36


--------------------------------------------------------------------------------


11.3                        Indemnification.  Each Borrower shall pay,
indemnify, defend, and hold each Agent-Related Person, each Lender, each
Participant, and each of their respective officers, directors, employees,
counsel, agents, and attorneys-in-fact (each, an “Indemnified Person”) harmless
(to the fullest extent permitted by law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, and damages, and all
reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them in connection with or as a result of or related
to the execution, delivery, enforcement, performance, and administration of this
Agreement and any other Loan Documents or the transactions contemplated herein,
and with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”).  Each
Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.


12.                               NOTICES.  UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL NOTICES OR DEMANDS BY ANY PARTY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE IN WRITING AND (EXCEPT FOR FINANCIAL STATEMENTS AND
OTHER INFORMATIONAL DOCUMENTS WHICH MAY BE SENT BY FIRST-CLASS MAIL, POSTAGE
PREPAID) SHALL BE PERSONALLY DELIVERED OR SENT BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID, RETURN RECEIPT REQUESTED), OVERNIGHT COURIER, OR TELEFACSIMILE
TO ADMINISTRATIVE BORROWER OR TO AGENT, AS THE CASE MAY BE, AT ITS ADDRESS SET
FORTH BELOW:

If to Administrative Borrower:

 

THE CHILDREN’S PLACE RETAIL STORES, INC.
915 Secaucus Road
Secaucus, New Jersey 07094
Attn:    Chief Financial Officer
Fax No. 201.558.2837

 

 

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.
915 Secaucus Road
Secaucus, New Jersey 07094
Attn:    General Counsel
Fax No. 201.558.2840

 

 

 

with copies to:

 

STROOCK & STROOCK & LAVAN LLP
180 Maiden Lane
New York, New York 10038
Attn:    Jeffrey S. Lowenthal, Esq.
Fax No. 212.806.6006

 

 

 

If to Agent or the Lender
Group in case

 

WELLS FARGO RETAIL FINANCE, LLC
One Boston Place

 

37


--------------------------------------------------------------------------------


 

of Agent:

 

Suite 1800
Boston, Massachusetts 02108
Attn:    Michele Ayou
Fax No. 617.523.4027

 

 

 

with copies to:

 

RIEMER & BRAUNSTEIN LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn:    Kevin J. Simard, Esq.
Fax No. 617 880 3456

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.  All
notices or demands sent in accordance with this Section 12, other than notices
by Agent in connection with Sections 9-611 or 9-620 of the Code, shall be deemed
received on the earlier of the date of actual receipt or three days after the
deposit thereof in the mail.  Borrowers acknowledge and agree that notices sent
by Agent in connection with Sections 9-611 or 9-620 of the Code shall be deemed
sent when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by telefacsimile or other similar method set forth above.


13.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. 
THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS. 
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK, COMMONWEALTH OF
MASSACHUSETTS OR, AT THE SOLE OPTION OF THE LENDER GROUP, IN ANY OTHER COURT IN
WHICH THE LENDER GROUP SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.  EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13.  EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE

38


--------------------------------------------------------------------------------



TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY
OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


14.                               DESTRUCTION OF BORROWERS’ DOCUMENTS.  ALL
DOCUMENTS, SCHEDULES, INVOICES, AGINGS, OR OTHER PAPERS DELIVERED TO AGENT MAY
BE DESTROYED OR OTHERWISE DISPOSED OF BY AGENT FOUR MONTHS AFTER THEY ARE
DELIVERED TO OR RECEIVED BY AGENT, UNLESS ADMINISTRATIVE BORROWER REQUESTS, IN
WRITING, THE RETURN OF SAID DOCUMENTS, SCHEDULES, OR OTHER PAPERS AND MAKES
ARRANGEMENTS, AT BORROWERS’ EXPENSE, FOR THEIR RETURN.


15.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

15.1                        Assignments and Participations.


(A)                                  ANY LENDER MAY, WITH THE WRITTEN CONSENT OF
AGENT (AND, IF NO EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING, THE
ADMINISTRATIVE BORROWER (EACH SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED)) ASSIGN AND DELEGATE TO ONE OR MORE ELIGIBLE TRANSFEREES (EACH AN
“ASSIGNEE”) ALL, OR ANY RATABLE PART, OF THE OBLIGATIONS, THE COMMITMENTS, AND
THE OTHER RIGHTS AND OBLIGATIONS OF SUCH LENDER HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS, IN A MINIMUM AMOUNT OF $5,000,000; PROVIDED, HOWEVER, THAT
BORROWERS AND AGENT MAY CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH THE INTEREST SO ASSIGNED TO AN ASSIGNEE UNTIL (I) WRITTEN NOTICE
OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES, AND RELATED
INFORMATION WITH RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO
ADMINISTRATIVE BORROWER AND AGENT BY SUCH LENDER AND THE ASSIGNEE; (II) SUCH
LENDER AND ITS ASSIGNEE SHALL HAVE DELIVERED TO ADMINISTRATIVE BORROWER AND
AGENT A FULLY EXECUTED ASSIGNMENT AND ACCEPTANCE (“ASSIGNMENT AND ACCEPTANCE”)
IN THE FORM OF EXHIBIT A-1; AND (III) THE ASSIGNOR LENDER OR ASSIGNEE HAS PAID
TO AGENT FOR AGENT’S SOLE AND SEPARATE ACCOUNT A PROCESSING FEE IN THE AMOUNT OF
$5,000.  ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE CONSENT
OF AGENT AND ADMINISTRATIVE BORROWER SHALL NOT BE REQUIRED (AND PAYMENT OF ANY
FEES SHALL NOT BE REQUIRED) IF (I) SUCH ASSIGNMENT IS IN CONNECTION WITH ANY
MERGER, CONSOLIDATION, SALE, TRANSFER, OR OTHER DISPOSITION OF ALL OR ANY
SUBSTANTIAL PORTION OF THE BUSINESS OR LOAN PORTFOLIO OF THE ASSIGNING LENDER,
OR (II) SUCH ASSIGNMENT IS TO AN AFFILIATE OF THE ASSIGNING LENDER.


(B)                                 FROM AND AFTER THE DATE THAT AGENT NOTIFIES
THE ASSIGNOR LENDER THAT IT HAS RECEIVED A FULLY EXECUTED ASSIGNMENT AND
ACCEPTANCE AND PAYMENT OF THE ABOVE-REFERENCED PROCESSING FEE, (I) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, AND (II) THE ASSIGNOR LENDER SHALL, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS

39


--------------------------------------------------------------------------------



RIGHTS AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND IN THE
CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO AND THERETO), AND
SUCH ASSIGNMENT SHALL EFFECT A NOVATION BETWEEN BORROWERS AND THE ASSIGNEE.


(C)                                  BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, THE ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: 
(1) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO ANY STATEMENTS, WARRANTIES, OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY, OR VALUE OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO; (2) SUCH ASSIGNING LENDER MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF BORROWERS OR ANY GUARANTOR OR THE PERFORMANCE OR
OBSERVANCE BY BORROWERS OR ANY GUARANTOR OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT FURNISHED PURSUANT HERETO; (3) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE;
(4) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON AGENT, SUCH
ASSIGNING LENDER, OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (5) SUCH
ASSIGNEE APPOINTS AND AUTHORIZES AGENT TO TAKE SUCH ACTION AS AGENT ON ITS
BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO
AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO; AND (6) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(D)                                 IMMEDIATELY UPON EACH ASSIGNEE’S MAKING ITS
PROCESSING FEE PAYMENT UNDER THE ASSIGNMENT AND ACCEPTANCE, THIS AGREEMENT SHALL
BE DEEMED TO BE AMENDED TO THE EXTENT, BUT ONLY TO THE EXTENT, NECESSARY TO
REFLECT THE ADDITION OF THE ASSIGNEE AND THE RESULTING ADJUSTMENT OF THE
COMMITMENTS OF THE ASSIGNOR AND ASSIGNEE ARISING THEREFROM.  THE COMMITMENT
ALLOCATED TO EACH ASSIGNEE SHALL REDUCE SUCH COMMITMENT OF THE ASSIGNING LENDER
PRO TANTO.


(E)                                  ANY LENDER MAY AT ANY TIME, WITH THE
WRITTEN CONSENT OF AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
(AND, IF NO EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING, THE ADMINISTRATIVE
BORROWER (WHOSE CONSENT SHALL NOT BE UNREASONABLY WITHHELD)) SELL TO ONE OR MORE
PERSONS (A “PARTICIPANT”) PARTICIPATING INTERESTS IN THE OBLIGATIONS, THE
COMMITMENT, AND THE OTHER RIGHTS AND INTERESTS OF THAT LENDER (THE “ORIGINATING
LENDER”) HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
(I) THE ORIGINATING LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) THE ORIGINATING LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, (III) BORROWERS AND AGENT SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH THE ORIGINATING LENDER IN CONNECTION WITH THE
ORIGINATING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (IV) NO ORIGINATING LENDER SHALL TRANSFER OR GRANT ANY
PARTICIPATING INTEREST UNDER

40


--------------------------------------------------------------------------------



WHICH THE PARTICIPANT HAS THE SOLE AND EXCLUSIVE RIGHT TO APPROVE ANY AMENDMENT
TO, OR ANY CONSENT OR WAIVER WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EXCEPT TO THE EXTENT SUCH AMENDMENT TO, OR CONSENT OR WAIVER WITH
RESPECT TO THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT WOULD (A) EXTEND THE
FINAL MATURITY DATE OF THE OBLIGATIONS HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING; (B) REDUCE THE INTEREST RATE APPLICABLE TO THE OBLIGATIONS
HEREUNDER IN WHICH SUCH PARTICIPANT IS PARTICIPATING; (C) RELEASE ALL OR A
MATERIAL PORTION OF THE COLLATERAL (EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
HEREIN OR IN ANY OF THE LOAN DOCUMENTS) SUPPORTING THE OBLIGATIONS HEREUNDER IN
WHICH SUCH PARTICIPANT IS PARTICIPATING; (D) POSTPONE THE PAYMENT OF, OR REDUCE
THE AMOUNT OF, THE INTEREST OR FEES HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING; OR (E) CHANGE THE AMOUNT OR DUE DATES OF SCHEDULED PRINCIPAL
REPAYMENTS OR PREPAYMENTS OR PREMIUMS IN RESPECT OF THE OBLIGATIONS HEREUNDER IN
WHICH SUCH PARTICIPANT IS PARTICIPATING; AND (V) ALL AMOUNTS PAYABLE BY
BORROWERS HEREUNDER SHALL BE DETERMINED AS IF SUCH ORIGINATING LENDER HAD NOT
SOLD SUCH PARTICIPATION; EXCEPT THAT, IF AMOUNTS OUTSTANDING UNDER THIS
AGREEMENT ARE DUE AND UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME
DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT
SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF THE
AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER
THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO PARTICIPANT MAY EXERCISE ANY SUCH
RIGHT OF SETOFF WITHOUT THE NOTICE TO AND CONSENT OF AGENT.  THE RIGHTS OF ANY
PARTICIPANT SHALL ONLY BE DERIVATIVE THROUGH THE ORIGINATING LENDER WITH WHOM
SUCH PARTICIPANT PARTICIPATES AND NO PARTICIPANT SHALL HAVE ANY DIRECT RIGHTS AS
TO THE OTHER LENDERS, AGENT, BORROWERS, THE COLLECTIONS, THE COLLATERAL, OR
OTHERWISE IN RESPECT OF THE LETTERS OF CREDIT.  NO PARTICIPANT SHALL HAVE THE
RIGHT TO PARTICIPATE DIRECTLY IN THE MAKING OF DECISIONS BY THE LENDERS AMONG
THEMSELVES.  THE PROVISIONS OF THIS SECTION 15.1(E) ARE SOLELY FOR THE BENEFIT
OF THE LENDER GROUP, AND BORROWERS SHALL HAVE NO RIGHTS AS A THIRD PARTY
BENEFICIARY OF ANY OF SUCH PROVISIONS.


(F)                                    IN CONNECTION WITH ANY SUCH ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION, A LENDER MAY DISCLOSE TO
A THIRD PARTY ALL DOCUMENTS AND INFORMATION WHICH IT NOW OR HEREAFTER MAY HAVE
RELATING TO BORROWERS OR BORROWERS’ BUSINESS.


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, (I) ANY LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR
PLEDGE, ALL OR ANY PORTION OF ITS RIGHTS UNDER AND INTEREST IN THIS AGREEMENT IN
FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE FRB OR
U.S. TREASURY REGULATION 31 CFR §203.14, AND SUCH FEDERAL RESERVE BANK MAY
ENFORCE SUCH PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER
APPLICABLE LAW AND THE ADMINISTRATIVE BORROWER SHALL HAVE NO RIGHT TO CONSENT
THERETO, AND (II) THE AGENT SHALL NOT BE ENTITLED TO CONSENT TO ANY ASSIGNMENT
OR PARTICIPATION ARISING AS A RESULT OF THE ACQUISITION OF A LENDER OR ALL OR
ANY PORTION OF ITS LOAN PORTFOLIO BY ANY OTHER PERSON.

41


--------------------------------------------------------------------------------


15.2        Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void. No consent to assignment by the Lenders shall release
Borrowers from their Obligations. A Lender may assign this Agreement and its
rights and duties hereunder pursuant to Section 15.1 and, except as expressly
required pursuant to Section 15.1, no consent or approval by Borrowers is
required in connection with any such assignment.


16.          AMENDMENTS; WAIVERS.

16.1        Amendments and Waivers.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Borrowers therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrowers and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders and Borrowers and acknowledged by Agent, do any of the
following:


(A)           INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER;


(B)           INCREASE THE AGGREGATE COMMITMENTS;


(C)           POSTPONE OR DELAY ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT FOR ANY PAYMENT OF L/C DISBURSEMENT, PRINCIPAL, LETTER OF CREDIT
FEES, INTEREST, FEES, OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM)
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY L/C DISBURSEMENT, OR ANY LETTER OF CREDIT FEES OR OTHER FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;


(E)           CHANGE THE PERCENTAGE OF THE COMMITMENTS, WHICH IS REQUIRED FOR
THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER;


(F)            AMEND SECTION 3.3;


(G)           AMEND THIS SECTION OR ANY PROVISION OF THE AGREEMENT PROVIDING FOR
CONSENT OR OTHER ACTION BY ALL LENDERS;


(H)           RELEASE COLLATERAL OTHER THAN AS PERMITTED BY SECTION 17.11;


(I)            CHANGE THE DEFINITION OF “REQUIRED LENDERS”;


(J)            RELEASE ANY BORROWER FROM ANY OBLIGATION FOR THE PAYMENT OF
MONEY; OR

42


--------------------------------------------------------------------------------



(K)           AMEND ANY OF THE PROVISIONS OF ARTICLE 17;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Agent, affect the rights or duties of Agent under this
Agreement or any other Loan Document. The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of or with
respect to any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of such Lender or the Required Lenders, Administrative
Borrower may replace such Non-Consenting Lender in accordance with Section 16.2;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by Section 16.2 (together with all other
such assignments required by Administrative Borrower to be made pursuant to this
paragraph).

16.2        Replacement of Non-Consenting Lenders.  If any Lender is a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 15.1), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Transferee selected by Borrowers (with the consent of Agent, such
consent not to be unreasonably withheld or delayed) that shall assume such
obligations (which Eligible Transferee may be another Lender, if a Lender
accepts such assignment), provided that:


(A)           THE BORROWERS SHALL HAVE PAID TO AGENT THE ASSIGNMENT FEE
SPECIFIED IN SECTION 15.1(A);


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO SUCH
LENDER’S PRO-RATA SHARE OF THE OUTSTANDING PRINCIPAL OF ALL OBLIGATIONS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS FROM THE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWERS (IN THE
CASE OF ALL OTHER AMOUNTS); AND


(C)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

16.3        No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement, any other Loan
Document, or any present or future supplement hereto or thereto, or in any other
agreement between or among Borrowers and Agent and/or any Lender, or delay by
Agent or any Lender in exercising the same, will operate as a waiver thereof. No
waiver by Agent or any Lender will be effective

43


--------------------------------------------------------------------------------


unless it is in writing, and then only to the extent specifically stated. No
waiver by Agent or the Lenders on any occasion shall affect or diminish Agent’s
and each Lender’s rights thereafter to require strict performance by Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy which Agent or any Lender may have.


17.          AGENT; THE LENDER GROUP.

17.1        Appointment and Authorization of Agent.

Each Lender hereby designates and appoints Wells Fargo Retail as its Agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Agent agrees to act as such on the express conditions contained in this
Article 17. The provisions of this Article 17 are solely for the benefit of
Agent and the Lenders, and Borrowers shall not have any rights as a third party
beneficiary of any of the provisions contained herein; provided, however, that
the provisions of Sections 17.10, 17.11, and 17.17(d) also shall be for the
benefit of Borrowers. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions which Agent is expressly
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect:  (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Letters of Credit, L/C Disbursements, the Collateral, the Collections, and
related matters; (b) execute and/or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim for Lenders, notices and other written agreements
with respect to the Loan Documents; (c) exclusively receive, apply, and
distribute the Collections as provided in the Loan Documents; (d) open and
maintain such bank accounts and lock boxes as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections; (e) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents; and (f) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

44


--------------------------------------------------------------------------------


17.2        Delegation of Duties.  Except as otherwise provided in this Section,
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees, or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this Section and without gross negligence or willful misconduct.
The foregoing notwithstanding, Agent shall not make any material delegation of
duties to subagents or non-employee delegees without the prior written consent
of Required Lenders (it being understood that routine delegation of such
administrative matters as filing financing statements, or conducting appraisals
or audits, is not viewed as a material delegation that requires prior Required
Lender approval).

17.3        Liability of Agent-Related Persons.  None of the Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or, (ii) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by Borrowers, or any
Subsidiary or Affiliate of Borrowers, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrowers or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books, or records of
Borrowers, or any of Borrowers’ Subsidiaries or Affiliates.

17.4        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants, and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders or all
Lenders, as applicable, and until such instructions are received, Agent shall
act, or refrain from acting, as it deems advisable so long as it is not grossly
negligent or guilty of willful misconduct. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
Lenders, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

45


--------------------------------------------------------------------------------


17.5        Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Agent or the Lenders,
except with respect to actual knowledge of the existence of an Overadvance, and
except with respect to Defaults and Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has, or is deemed to have, actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 17.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders;
provided, however, that:


(A)           AT ALL TIMES, AGENT MAY PROPOSE AND, WITH THE CONSENT OF REQUIRED
LENDERS (WHICH SHALL NOT BE UNREASONABLY WITHHELD AND WHICH SHALL BE DEEMED TO
HAVE BEEN GIVEN BY A LENDER UNLESS SUCH LENDER HAS NOTIFIED AGENT TO THE
CONTRARY IN WRITING WITHIN THREE DAYS OF NOTIFICATION OF SUCH PROPOSED ACTIONS
BY AGENT) EXERCISE, ANY REMEDIES ON BEHALF OF THE LENDER GROUP; AND


(B)           AT ALL TIMES, ONCE REQUIRED LENDERS OR ALL LENDERS, AS THE CASE
MAY BE, HAVE APPROVED THE EXERCISE OF A PARTICULAR REMEDY OR PURSUIT OF A COURSE
OF ACTION, AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE ALL ADMINISTRATIVE
DECISIONS IN CONNECTION THEREWITH OR TAKE ALL OTHER ACTIONS REASONABLY
INCIDENTAL THERETO (FOR EXAMPLE, IF THE REQUIRED LENDERS APPROVE THE FORECLOSURE
OF CERTAIN COLLATERAL, AGENT SHALL NOT BE REQUIRED TO SEEK CONSENT FOR THE
ADMINISTRATIVE ASPECTS OF CONDUCTING SUCH SALE OR HANDLING OF SUCH COLLATERAL).

46


--------------------------------------------------------------------------------


17.6        Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition, and
creditworthiness of Borrowers, and any other Person (other than the Lender
Group) party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition, or creditworthiness of Borrowers, and
any other Person party to a Loan Document that may come into the possession of
any of the Agent-Related Persons.

17.7        Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent deems reasonably necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including without limiting the generality of the
foregoing, but subject to any requirements of the Loan Documents that it obtain
any applicable consents or engage in any required consultation, court costs,
reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from Collections to reimburse Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders. In the
event Agent is not reimbursed for such costs and expenses from Collections, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligations of Borrowers to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to the Agent-Related Persons of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence, bad faith, or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney fees and expenses) incurred by Agent in connection with the
preparation,

47


--------------------------------------------------------------------------------


execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section 17.7 shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

17.8        Agent in Individual Capacity.  Wells Fargo Retail and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests, in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrowers and
its Subsidiaries and Affiliates and any other Person party to any Loan Documents
as though Wells Fargo Retail were not Agent hereunder without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo Retail and its Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall be under no obligation
to provide such information to them.

17.9        Successor Agent.  Agent may resign as Agent following notice of such
resignation (“Notice”) to the Lenders and Administrative Borrower, and effective
upon the appointment of and acceptance of such appointment by, a successor
Agent. If Agent resigns under this Agreement, the Required Lenders shall appoint
any Lender or Eligible Transferee as successor Agent for the Lenders. If no
successor Agent is appointed within 30 days of such retiring Agent’s Notice,
Agent may appoint a successor Agent, after consulting with the Lenders and
Administrative Borrower. In any such event, upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 17 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.

17.10      Withholding Tax.


(A)           IF ANY LENDER IS A “FOREIGN CORPORATION, PARTNERSHIP OR TRUST”
WITHIN THE MEANING OF THE IRC AND SUCH LENDER CLAIMS EXEMPTION FROM, OR A
REDUCTION OF, U.S. WITHHOLDING TAX UNDER SECTIONS 1441 OR 1442 OF THE IRC, SUCH
LENDER AGREES WITH AND IN FAVOR OF AGENT AND BORROWERS, TO DELIVER TO AGENT AND
BORROWERS:

(I)            IF SUCH LENDER CLAIMS AN EXEMPTION FROM, OR A REDUCTION OF,
WITHHOLDING TAX UNDER A UNITED STATES TAX TREATY, PROPERLY COMPLETED IRS FORMS
W-8BEN BEFORE THE PAYMENT OF ANY INTEREST IN THE FIRST CALENDAR YEAR AND BEFORE
THE PAYMENT OF ANY INTEREST IN EACH THIRD SUCCEEDING CALENDAR YEAR DURING WHICH
INTEREST MAY BE PAID UNDER THIS AGREEMENT;

48


--------------------------------------------------------------------------------


(II)           IF SUCH LENDER CLAIMS THAT INTEREST PAID UNDER THIS AGREEMENT IS
EXEMPT FROM UNITED STATES WITHHOLDING TAX BECAUSE IT IS EFFECTIVELY CONNECTED
WITH A UNITED STATES TRADE OR BUSINESS OF SUCH LENDER, TWO PROPERLY COMPLETED
AND EXECUTED COPIES OF IRS FORM W-8ECI BEFORE THE PAYMENT OF ANY INTEREST IS DUE
IN THE FIRST TAXABLE YEAR OF SUCH LENDER AND IN EACH SUCCEEDING TAXABLE YEAR OF
SUCH LENDER DURING WHICH INTEREST MAY BE PAID UNDER THIS AGREEMENT, AND IRS FORM
W-9; AND

(III)          SUCH OTHER FORM OR FORMS AS MAY BE REQUIRED UNDER THE IRC OR
OTHER LAWS OF THE UNITED STATES AS A CONDITION TO EXEMPTION FROM, OR REDUCTION
OF, UNITED STATES WITHHOLDING TAX.

Such Lender agrees to promptly notify Agent and Borrowers of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.


(B)           IF ANY LENDER CLAIMS EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX UNDER A UNITED STATES TAX TREATY BY PROVIDING IRS FORM W-8BEN AND SUCH
LENDER SELLS, ASSIGNS, GRANTS A PARTICIPATION IN, OR OTHERWISE TRANSFERS ALL OR
PART OF THE OBLIGATIONS OF BORROWERS, SUCH LENDER AGREES TO NOTIFY AGENT AND
BORROWERS OF THE PERCENTAGE AMOUNT IN WHICH IT IS NO LONGER THE BENEFICIAL OWNER
OF OBLIGATIONS OF BORROWERS TO SUCH LENDER. TO THE EXTENT OF SUCH PERCENTAGE
AMOUNT, AGENT AND BORROWERS WILL TREAT SUCH LENDER’S IRS FORM W-8BEN AS NO
LONGER VALID.


(C)           IF ANY LENDER CLAIMING EXEMPTION FROM UNITED STATES WITHHOLDING
TAX BY FILING IRS FORM W-8ECI WITH AGENT SELLS, ASSIGNS, GRANTS A PARTICIPATION
IN, OR OTHERWISE TRANSFERS ALL OR PART OF THE OBLIGATIONS OF BORROWERS TO SUCH
LENDER, SUCH LENDER AGREES TO UNDERTAKE SOLE RESPONSIBILITY FOR COMPLYING WITH
THE WITHHOLDING TAX REQUIREMENTS IMPOSED BY SECTIONS 1441 AND 1442 OF THE IRC.


(D)           IF ANY LENDER IS ENTITLED TO A REDUCTION IN THE APPLICABLE
WITHHOLDING TAX, AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH LENDER AN
AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX AFTER TAKING INTO ACCOUNT
SUCH REDUCTION. IF THE FORMS OR OTHER DOCUMENTATION REQUIRED BY SUBSECTION (A)
OF THIS SECTION ARE NOT DELIVERED TO AGENT, THEN AGENT MAY WITHHOLD FROM ANY
INTEREST PAYMENT TO SUCH LENDER NOT PROVIDING SUCH FORMS OR OTHER DOCUMENTATION
AN AMOUNT EQUIVALENT TO THE APPLICABLE WITHHOLDING TAX.


(E)           IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED
STATES OR OTHER JURISDICTION ASSERTS A CLAIM THAT AGENT OR BORROWERS DID NOT
PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR
BECAUSE SUCH LENDER FAILED TO NOTIFY AGENT AND BORROWERS OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL INDEMNIFY AGENT AND
BORROWERS FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY AGENT OR
BORROWERS AS TAX OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND INCLUDING
ANY TAXES IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO AGENT OR
BORROWERS UNDER THIS SECTION, TOGETHER WITH ALL COSTS AND EXPENSES (INCLUDING
ATTORNEYS FEES AND EXPENSES). THE OBLIGATION OF THE LENDERS UNDER THIS
SUBSECTION SHALL SURVIVE THE PAYMENT OF ALL OBLIGATIONS AND THE RESIGNATION OF
AGENT.

49


--------------------------------------------------------------------------------


17.11      Collateral Matters.


(A)           THE LENDERS HEREBY IRREVOCABLY AUTHORIZE AGENT, TO RELEASE ANY
LIEN ON ANY COLLATERAL (I) UPON THE TERMINATION OF THE COMMITMENTS AND PAYMENT
AND SATISFACTION IN FULL BY BORROWERS OF ALL OBLIGATIONS; AND UPON SUCH
TERMINATION AND PAYMENT AGENT SHALL DELIVER TO ADMINISTRATIVE BORROWER, AT
ADMINISTRATIVE BORROWER’S SOLE COST AND EXPENSE, ALL UCC TERMINATION STATEMENTS
AND ANY OTHER DOCUMENTS NECESSARY TO TERMINATE THE LOAN DOCUMENTS AND RELEASE
THE LIENS WITH RESPECT TO THE COLLATERAL; (II) CONSTITUTING PROPERTY BEING SOLD
OR DISPOSED OF IF A RELEASE IS REQUIRED OR DESIRABLE IN CONNECTION THEREWITH AND
IF ADMINISTRATIVE BORROWER CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS
PERMITTED UNDER SECTION 7.4 OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (AND
AGENT MAY RELY CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY);
(III) CONSTITUTING PROPERTY IN WHICH BORROWERS OWNED NO INTEREST AT THE TIME THE
LIEN WAS GRANTED OR AT ANY TIME THEREAFTER; OR (IV) CONSTITUTING PROPERTY LEASED
TO BORROWERS UNDER A LEASE THAT HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION
PERMITTED UNDER THIS AGREEMENT. EXCEPT AS PROVIDED ABOVE, AGENT WILL NOT RELEASE
ANY LIEN ON ANY COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE
LENDERS. UPON REQUEST BY AGENT OR ADMINISTRATIVE BORROWER AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING AGENT’S AUTHORITY TO RELEASE ANY SUCH LIENS ON
PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 17.11;
PROVIDED, HOWEVER, THAT (I) AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY DOCUMENT
NECESSARY TO EVIDENCE SUCH RELEASE ON TERMS THAT, IN AGENT’S OPINION, WOULD
EXPOSE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE
OTHER THAN THE RELEASE OF SUCH LIEN WITHOUT RECOURSE, REPRESENTATION, OR
WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR
IMPAIR THE OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED),
UPON (OR OBLIGATIONS OF BORROWERS IN RESPECT OF) ALL INTERESTS RETAINED BY
BORROWERS, INCLUDING, THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL.


(B)           AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY OF THE LENDERS TO
ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY BORROWERS, IS CARED FOR,
PROTECTED, OR INSURED OR HAS BEEN ENCUMBERED, OR THAT THE LIENS OF THE AGENT
(FOR THE BENEFIT OF THE LENDER GROUP) HAVE BEEN PROPERLY OR SUFFICIENTLY OR
LAWFULLY CREATED, PERFECTED, PROTECTED, OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE, OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO AGENT PURSUANT TO ANY OF
THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE
COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO, SUBJECT TO THE TERMS
AND CONDITIONS CONTAINED HEREIN, AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION GIVEN AGENT’S OWN INTEREST IN THE COLLATERAL
IN ITS CAPACITY AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO OTHER DUTY OR
LIABILITY WHATSOEVER TO ANY LENDER AS TO ANY OF THE FOREGOING, EXCEPT AS
OTHERWISE PROVIDED HEREIN.

17.12      Restrictions on Actions by Lenders; Sharing of Payments.


(A)           EACH OF THE LENDERS AGREES THAT IT SHALL NOT, WITHOUT THE EXPRESS
CONSENT OF AGENT, AND THAT IT SHALL, TO THE EXTENT IT IS LAWFULLY ENTITLED TO DO
SO, UPON THE REQUEST OF AGENT, SET OFF AGAINST THE OBLIGATIONS ANY AMOUNTS OWING
BY SUCH LENDER TO BORROWERS OR ANY ACCOUNTS OF BORROWERS NOW OR HEREAFTER
MAINTAINED WITH SUCH LENDER. EACH OF THE LENDERS FURTHER AGREES THAT IT SHALL
NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY AGENT, TAKE OR CAUSE TO BE TAKEN
ANY

50


--------------------------------------------------------------------------------



ACTION, INCLUDING THE COMMENCEMENT OF ANY LEGAL OR EQUITABLE PROCEEDINGS, TO
FORECLOSE ANY LIEN ON, OR OTHERWISE ENFORCE ANY SECURITY INTEREST IN, ANY OF THE
COLLATERAL THE PURPOSE OF WHICH IS, OR COULD BE, TO GIVE SUCH LENDER ANY
PREFERENCE OR PRIORITY AGAINST THE OTHER LENDERS WITH RESPECT TO THE COLLATERAL.


(B)           SUBJECT TO SECTION 17.8, IF, AT ANY TIME OR TIMES ANY LENDER SHALL
RECEIVE (I) BY PAYMENT, FORECLOSURE, SETOFF, OR OTHERWISE, ANY PROCEEDS OF
COLLATERAL OR ANY PAYMENTS WITH RESPECT TO THE OBLIGATIONS OF BORROWERS TO SUCH
LENDER ARISING UNDER, OR RELATING TO, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, EXCEPT FOR ANY SUCH PROCEEDS OR PAYMENTS RECEIVED BY SUCH LENDER FROM
AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT, OR (II) PAYMENTS FROM AGENT IN
EXCESS OF SUCH LENDER’S PRO RATA SHARE OF ALL SUCH DISTRIBUTIONS BY AGENT, SUCH
LENDER SHALL PROMPTLY (1) TURN THE SAME OVER TO AGENT, IN KIND, AND WITH SUCH
ENDORSEMENTS AS MAY BE REQUIRED TO NEGOTIATE THE SAME TO AGENT, OR IN SAME DAY
FUNDS, AS APPLICABLE, FOR THE ACCOUNT OF ALL OF THE LENDERS AND FOR APPLICATION
TO THE OBLIGATIONS IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS
AGREEMENT, OR (2) PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST
AND PARTICIPATION IN THE OBLIGATIONS OWED TO THE OTHER LENDERS SO THAT SUCH
EXCESS PAYMENT RECEIVED SHALL BE APPLIED RATABLY AS AMONG THE LENDERS IN
ACCORDANCE WITH THEIR PRO RATA SHARES; PROVIDED, HOWEVER, THAT IF ALL OR PART OF
SUCH EXCESS PAYMENT RECEIVED BY THE PURCHASING PARTY IS THEREAFTER RECOVERED
FROM IT, THOSE PURCHASES OF PARTICIPATIONS SHALL BE RESCINDED IN WHOLE OR IN
PART, AS APPLICABLE, AND THE APPLICABLE PORTION OF THE PURCHASE PRICE PAID
THEREFOR SHALL BE RETURNED TO SUCH PURCHASING PARTY, BUT WITHOUT INTEREST EXCEPT
TO THE EXTENT THAT SUCH PURCHASING PARTY IS REQUIRED TO PAY INTEREST IN
CONNECTION WITH THE RECOVERY OF THE EXCESS PAYMENT.

17.13      Agency for Perfection.  Agent and each Lender hereby appoints each
other Lender as agent for the purpose of perfecting the Liens of the Lender
Group in assets which, in accordance with Article 9 of the UCC can be perfected
only by possession. Should any Lender obtain possession of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

17.14      Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds pursuant to the instructions set forth on
Schedule C-1, or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents Letter of Credit Fees, principal, premium or interest or otherwise.

17.15      Concerning the Collateral and Related Loan Documents.  Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents relating to the Collateral, for the ratable benefit
(subject to Section 4.1) of the Lender Group. Each member of the Lender Group
agrees that any action taken by Agent, Required Lenders, or all Lenders, as
applicable, in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent, Required
Lenders, or all Lenders, as applicable, of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

51


--------------------------------------------------------------------------------


17.16      Confidentiality.  By signing this Agreement, each Lender agrees to
keep all material information obtained by it pursuant to the requirements of
this Agreement in accordance with its reasonable customary procedures for
handling confidential information; it being understood and agreed by Borrowers
that in any event such Lender may make disclosures (i) reasonably required by
any bona fide potential or actual Assignee, transferee, or Participant in
connection with any contemplated or actual assignment or transfer by such Lender
of an interest herein or any participation interest in such Lender’s rights
hereunder, (ii) of information that has become public by disclosures made by
Persons other than such Lender, its Affiliates, assignees, transferees, or
participants, (iii) as required or requested by any court, governmental or
administrative agency, pursuant to any subpoena or other legal process, or by
any law, statute, regulation, or court order, or (iv) to examiners, auditors,
and investigators having regulatory authority over such Lender; provided,
however, that, unless prohibited by applicable law, statute, regulation, or
court order, such Lender shall notify Administrative Borrower of any request by
any court, governmental or administrative agency, or pursuant to any subpoena or
other legal process, for disclosure of any non-public material information
pursuant to clause (iii) of this Section 17.16 concurrent with, or where
practicable, prior to the disclosure thereof.

17.17      Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to issue any
Letter of Credit shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to issue Letters of Credit provided that the Letter of Credit
Outstanding does not exceed the amount of their respective Commitments. Nothing
contained herein shall confer upon any Lender any interest in, or subject any
Lender to any liability for, or in respect of, the business, assets, profits,
losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 17.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrowers or any other Person for any failure by any other
Lender to fulfill its obligations to issue Letters of Credit, nor to advance for
it or on its behalf in connection with its Commitment, nor to take any other
action on its behalf hereunder or in connection with the financing contemplated
herein.

17.18      Documentation Agent; Co-Agent.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, Wachovia Capital Finance Corporation (New England) (in its capacity
as Documentation Agent, as opposed to its capacity as a Lender), and LaSalle
Retail Finance, a division of LaSalle Business Credit LLC (in its capacity as
Co-Agent, as opposed to its capacity as a Lender) shall have no powers, rights,
duties, responsibilities, or liabilities with respect to this Agreement and the
other Loan Documents, nor shall Wachovia Capital Finance Corporation (New
England) or LaSalle Retail Finance, a division of LaSalle Business Credit LLC
have or be deemed to have any fiduciary relationship with any Lender.

52


--------------------------------------------------------------------------------



18.          GENERAL PROVISIONS.

18.1        Effectiveness.

This Agreement shall be binding and deemed effective when executed by Borrowers
and the Lender Group.

18.2        Section Headings.  Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each section applies equally to this entire Agreement.

18.3        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

18.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5        Counterparts; Telefacsimile Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

18.6        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrowers or any guarantor of the Obligations or
the transfer by any or all of such parties to the Lender Group of any property
of either or both of such parties should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, and other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or such guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

53


--------------------------------------------------------------------------------


18.7        Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

18.8        Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof. Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, (b) the Lender Group’s
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by the Lender Group hereunder or under the other Loan Documents,
except that Borrowers will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 18.8 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

[Remainder of this page intentionally left blank]

54


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth in the first paragraph of this Agreement.

THE CHILDREN’S PLACE RETAIL
STORES, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

Susan Riley

 

Title:

Executive Vice President -

 

 

Finance and Administration

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY LLC, a Delaware limited
liability company

 

 

 

 

 

By:

 

 

Name:

Susan Riley

 

Title:

Senior Vice President, Chief

 

 

Financial Officer and Treasurer

 

 

 

 

WELLS FARGO RETAIL FINANCE,
LLC, as Agent and as a Lender

 

 

 

By:

 

 

Name:

Michele Ayou

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, N.A., as Issuing
Bank

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-1


--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND), as
Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LASALLE RETAIL FINANCE,

 

a Division of LaSalle Business Credit, LLC,

 

as Agent for Standard Federal Bank
National Association, as Co-Agent and as a
Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a
Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CITICORP USA, INC., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-2


--------------------------------------------------------------------------------


SCHEDULE C-1

COMMITMENTS

1.

 

Wells Fargo Retail Finance, LLC

 

$

18,600,000

 

 

 

 

 

 

 

2.

 

Wachovia Capital Finance Corporation (New England)

 

$

12,000,000

 

 

 

 

 

 

 

3.

 

LaSalle Retail Finance, a division of LaSalle Business Credit, LLC, as Agent for
Standard Federal Bank National Association

 

$

12,000,000

 

 

 

 

 

 

 

4.

 

JPMorgan Chase Bank, N.A.

 

$

6,000,000

 

 

 

 

 

 

 

5.

 

Citicorp USA, Inc.

 

$

6,000,000

 

 

 

 

 

 

 

6.

 

HSBC Bank USA, National Association

 

$

5,400,000

 

 

 

 

 

 

 

Total

 

 

 

$

60,000,000

 

 

C-1


--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE

This ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) dated as of
                        , 200     is made between
                                   (the “Assignor”) and
                                   (the “Assignee”).

RECITALS

A.            The Assignor is party to that certain Letter of Credit Agreement,
dated as of June 28, 2007 (as amended, amended and restated, modified,
supplemented or renewed from time to time, the “Loan Agreement”), among The
Children’s Place Retail Stores, Inc. and The Children’s Place Services Company
LLC (“Borrowers”), the several financial institutions from time to time party
thereto (including the Assignor, collectively, the “Lenders”), Wells Fargo
Retail Finance LLC, a Delaware limited liability company, as agent for the
Lenders (the “Agent”).  Any terms defined in the Loan Agreement and not defined
in this Assignment and Acceptance are used herein as defined in the Loan
Agreement;

B.            [The Assignor has acquired a participation in the Agent’s
liability under Letters of Credit in an aggregate outstanding principal amount
of $                         (the “L/C Obligations”)] [No Letters of Credit are
outstanding under the Loan Agreement]; and

C.            The Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Loan Agreement in respect of
its Commitment, [together with a corresponding portion of each of its
outstanding L/C Obligations,] in an amount equal to $                   (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1.             Assignment and Acceptance.

(a)           Subject to the terms and conditions of this Assignment and
Acceptance, (i) the Assignor hereby sells, transfers, delegates, and assigns to
the Assignee, and (ii) the Assignee hereby purchases, assumes and undertakes
from the Assignor, without recourse and without representation or warranty
(except as provided in this Assignment and Acceptance)   % (the “Assignee’s
Percentage Share”) of (A) the Commitment [and the L/C Obligations] of the
Assignor and (B) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Loan Documents.

[If appropriate, add paragraph specifying payment to Assignor by Assignee of
outstanding principal of, accrued interest on, and fees with respect to, L/C
Obligations assigned.]

A-1-1


--------------------------------------------------------------------------------


(b)           With effect on and after the Effective Date (as defined in Section
5 hereof), the Assignee shall be a party to the Loan Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Loan Agreement, including the requirements concerning confidentiality
(if any) and the payment of indemnification to the Agent, with a Commitment in
an amount equal to the Assigned Amount.  The Assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender.  It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Loan Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish the rights under
the Loan Agreement to the extent such rights relate to the time prior to the
Effective Date.

(c)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignee’s Commitment will be $             .

(d)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date the Assignor’s Commitment will be $             .

2.             Payments.

(a)           As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, the Assignee shall pay to the Assignor on the
Effective Date in immediately available funds an amount equal to
$              , representing the Assignee’s Percentage Share of the principal
amount of all L/C Outstandings.

(b)           The [Assignor] [Assignee] further agrees to pay to the Agent a
processing fee in the amount of                                       
($              ), as specified in Section 15.1(a) of the Loan Agreement.

3.             Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment [,] [and] and L/C Obligations shall be for the account of the
Assignor.  Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Amount shall be for the account of
the Assignee.  Each of the Assignor and the Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

4.             Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Loan Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements referred to in Section 6.3 of the Loan Agreement, and such
other documents and information as it has deemed appropriate to make its own
credit and legal analysis

A-1-2


--------------------------------------------------------------------------------


and decision to enter into this Assignment and Acceptance; and (b) agrees that
it will, independently and without reliance upon the Assignor, the Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under the Loan Agreement.

5.             Effective Date; Notices.

(a)           As between the Assignor and the Assignee, the effective date for
this Assignment and Acceptance (the “Effective Date”) shall be the later of: (i)
                        , and (ii) the first day on which the following
conditions precedent have been satisfied:

(I)            ASSIGNMENT AND ACCEPTANCE SHALL BE EXECUTED AND DELIVERED BY THE
ASSIGNOR AND THE ASSIGNEE;

(II)           THE CONSENT OF THE AGENT REQUIRED FOR AN EFFECTIVE ASSIGNMENT OF
THE ASSIGNED AMOUNT BY THE ASSIGNOR TO THE ASSIGNEE UNDER SECTION 15.1(A) OF THE
LOAN AGREEMENT SHALL HAVE BEEN DULY OBTAINED AND SHALL BE IN FULL FORCE AND
EFFECT AS OF THE EFFECTIVE DATE;

(III)          THE ASSIGNEE SHALL PAY TO THE ASSIGNOR ALL AMOUNTS DUE TO THE
ASSIGNOR UNDER THIS ASSIGNMENT AND ACCEPTANCE;

(IV)          THE PROCESSING FEE REFERRED TO IN SECTION 2(B) HEREOF AND IN
SECTION 15.1 OF THE LOAN AGREEMENT IN THE AMOUNT OF
                                               ($            ), SHALL HAVE BEEN
PAID TO THE AGENT; AND

(V)           THE ASSIGNOR SHALL HAVE ASSIGNED AND THE ASSIGNEE SHALL HAVE
ASSUMED A PERCENTAGE EQUAL TO THE ASSIGNEE’S PERCENTAGE SHARE OF THE RIGHTS AND
OBLIGATIONS OF THE ASSIGNOR UNDER THE LOAN AGREEMENT.

(b)           Promptly following the execution of this Assignment and
Acceptance, the Assignor shall deliver to the Administrative Borrower and the
Agent for acknowledgement by the Agent, a Notice of Assignment [substantially]
in the form attached hereto as Schedule 1.

6.             Agent.

[(a)]         The Assignee hereby appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Loan Agreement.

[INCLUDE ONLY IF ASSIGNOR IS AGENT] [(b)  The Assignee shall assume no duties or
obligations held by the Assignor in its capacity as Agent under the Loan
Agreement.]

A-1-3


--------------------------------------------------------------------------------


7.             Withholding Tax.

The Assignee (a) represents and warrants to the Lenders, the Agent and the
Borrowers that under applicable law and treaties no tax will be required to be
withheld by the Lenders with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrowers prior to the time that the Agent or the Borrowers are required to
make any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue service Form 4224 or U.S. Internal
Revenue Service Form 1001 (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms 4224 or 1001 upon the expiration of any previously delivered form or
comparable statements in accordance with all applicable U.S. laws and
regulations and amendments thereto, duly executed and completed by the Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

8.             Representations and Warranties.

(a)           The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Loan Agreement, no further action by, or notice to, or filing with, any
person is required of it for such execution, delivery or performance; and (iv)
this Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against the Assignor in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights and to
general equitable principles.

(b)           The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto.  The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the financial condition of the Borrowers, or the
performance or observance by the Borrowers, of any of its obligations under the
Loan Agreement or any other instrument or document furnished in connection
therewith.

(c)           The Assignee represents and warrants that (i) it is duly organized
and existing and is an Eligible Transferee and it has full power and authority
to take, and has taken, all action necessary to execute and deliver this
Assignment and Acceptance and any other

A-1-4


--------------------------------------------------------------------------------


documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with any person is required of it for such
execution, delivery or performance; (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of the Assignee, enforceable against the Assignee in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

9.             Further Assurances.

The Assignor and the Assignee each hereby agrees to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Administrative Borrower or the Agent, which may be required
in connection with the assignment and assumption contemplated hereby.

10.           Miscellaneous.

(a)           Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

(b)           All payments made hereunder shall be made without any set-off or
counterclaim.

(c)           The Assignor and the Assignee shall each pay its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

(d)           This Assignment and Acceptance may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement.

(e)           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO HAVE BEEN MADE
IN THE STATE OF CALIFORNIA AND SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, EXCEPT THAT NO DOCTRINE OF CHOICE OF LAW
SHALL BE USED TO APPLY THE LAWS OF ANY OTHER STATE OR JURISDICTION.  The
Assignor and Assignee each agrees that, in addition to any other courts that may
have jurisdiction under applicable laws or rules, any action or proceeding to
enforce or arising out of this Assignment

A-1-5


--------------------------------------------------------------------------------


and Acceptance may be commenced in the Superior Court of the State of California
for Los Angeles County, or in the United States District Court for the Central
District of California, and the Assignor and Assignee each consents and submits
in advance to such jurisdiction and agrees that venue will be proper in such
courts on any such matter.  Each party to this Assignment and Acceptance hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding.

(f)            THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY WAIVES TRIAL BY JURY,
RIGHTS OF SETOFF, AND THE RIGHT TO IMPOSE COUNTERCLAIMS IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS ASSIGNMENT AND
ACCEPTANCE, THE LOAN AGREEMENT, ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN)
DELIVERED PURSUANT HERETO OR THERETO, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, BETWEEN THE ASSIGNOR AND THE ASSIGNEE.  THE ASSIGNOR AND THE ASSIGNEE
EACH CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

A-1-6


--------------------------------------------------------------------------------


[Other provisions to be added as may be negotiated between the Assignor and the
Assignee, provided that such provisions are not inconsistent with the Loan
Agreement.]

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

[ASSIGNOR]

 

By:

 

 

 

Title:

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

By:

 

 

 

Title:

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

A-1-7


--------------------------------------------------------------------------------


SCHEDULE 1
NOTICE OF ASSIGNMENT AND ACCEPTANCE

                    , 200  

Wells Fargo Retail Finance, LLC
One Boston Place, Suite 1800
Boston, Massachusetts  02108

Attn: 

[Name and Address of Borrowers]

Ladies and Gentlemen:

We refer to the Letter of Credit Agreement, dated as of June 28, 2007 (as
amended, amended and restated, modified, supplemented or renewed from time to
time, the “Letter of Credit Agreement”), among The Children’s Place Retail
Stores, Inc. and The Children’s Place Services Company, LLC (“Borrowers”), the
several financial institutions from time to time party thereto (collectively,
the “Lenders”), and Wells Fargo Retail Finance LLC, as agent for the Lenders
(the “Agent”). Terms defined in the Letter of Credit Agreement are used herein
as therein defined.

1.             We hereby give you notice of, and request your consent to, the
assignment by              (the “Assignor”) to                                 
(the “Assignee”) of           % of the right, title and interest of the Assignor
in and to the Letter of Credit Agreement (including, without limitation, the
right, title and interest of the Assignor in and to the Commitments of the
Assignor[,] [and] all outstanding loans made by the Assignor [and the Assignor’s
participation in the Letters of Credit]) pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). Before
giving effect to such assignment, the Assignor’s Commitment is
$                  [,] [and] the aggregate amount of its participation in L/C
Obligations is $                      ].

2.             The Assignee agrees that, upon receiving the consent of the Agent
to such assignment, the Assignee will be bound by the terms of the Letter of
Credit Agreement as fully and to the same extent as if the Assignee were the
Lender originally holding such interest in the Loan Agreement.

3.             The following administrative details apply to the Assignee:

(A)          Notice Address:

Assignee name:                                                                  

Address:                                                                             

                                                                                           


--------------------------------------------------------------------------------


(B)           Payment Instructions:

Account No.:       
                                                                                      

At:         
                                                                                      

Reference:                            
                                                                                      

Attention:                             
                                                                                      

4.             You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

Very truly yours,

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


ACKNOWLEDGED AND, TO THE EXTENT REQUIRED, CONSENTED TO:

THE CHILDREN’S PLACE RETAIL

STORES, INC., a Delaware corporation,

as Administrative Borrower

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACKNOWLEDGED AND ASSIGNMENT

 

CONSENTED TO:

 

WELLS FARGO RETAIL FINANCE, LLC,

a Delaware limited liability company, as Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------